Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 1 of 71 PageID: 37858




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


                                               )
    IN RE: JOHNSON & JOHNSON                   )
    TALCUM POWDER PRODUCTS                     )
    MARKETING, SALES PRACTICES AND             )   MDL Docket No. 2738
    PRODUCTS LIABILITY LITIGATION              )
                                               )
                                               )
    This Document Relates To All Cases         )
                                               )


      DEFENDANTS JOHNSON & JOHNSON AND JOHNSON & JOHNSON
        CONSUMER INC.’S MEMORANDUM OF LAW IN SUPPORT OF
         MOTION TO EXCLUDE PLAINTIFFS’ EXPERTS’ OPINIONS
       REGARDING ALLEGED HEAVY METALS AND FRAGRANCES IN
          JOHNSON’S BABY POWDER AND SHOWER TO SHOWER



                                            DRINKER BIDDLE & REATH LLP
                                            A Delaware Limited Liability
                                            Partnership
                                            600 Campus Drive
                                            Florham Park, New Jersey 07932
                                            (973) 549-7000

                                            SKADDEN, ARPS, SLATE,
                                            MEAGHER & FLOM LLP
                                            1440 New York Avenue, N.W.
                                            Washington, D.C. 20005
                                            (202) 371-7000

                                            Attorneys for Defendants Johnson &
                                            Johnson and Johnson & Johnson
                                            Consumer Inc.
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 2 of 71 PageID: 37859




                                           TABLE OF CONTENTS

                                                                                                                     Page
    INTRODUCTION ..................................................................................................1

    BACKGROUND ....................................................................................................4

                     Heavy Metals ......................................................................................4

                     1.       Talc Mining And Processing .....................................................4

                     2.       There Is No Scientific Link Between Heavy Metal
                              Exposure And Ovarian Cancer ..................................................7

                     3.       Plaintiffs’ Experts Fail To Identify The Alleged Dose Of
                              Heavy Metals To Which Women Are Exposed From The
                              Products – Or What Dose They Believe To Be
                              Dangerous .................................................................................9

                     The Fragrances Added To The Products ........................................... 11

                     Fibrous Talc ...................................................................................... 15

    ARGUMENT........................................................................................................ 17

    I.      PLAINTIFFS’ EXPERTS’ OPINIONS THAT PURPORTED
            HEAVY METALS FOUND IN TALC CAN CAUSE OVARIAN
            CANCER ARE UNRELIABLE .................................................................. 17

                     There Are No Scientific Studies Linking Heavy Metal
                     Exposure To Ovarian Cancer ............................................................ 18

                     Plaintiffs’ Experts’ Methods Are Unreliable Because They Fail
                     To Address Dosage And Exposure Concentration............................. 24

                     Plaintiffs’ Experts Ignore The Valence State Of Chromium And
                     The Bioavailability Of Nickel, Further Rendering Their
                     Opinions Unreliable .......................................................................... 31

                     1.       Chromium ............................................................................... 31

                     2.       Nickel ..................................................................................... 35


                                                              i
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 3 of 71 PageID: 37860




    II.     DR. CROWLEY’S OPINION THAT THE FRAGRANCES USED IN
            JJCI’S TALCUM POWDER CONTRIBUTE TO THE PRODUCTS’
            CARCINOGENICITY LACKS FOUNDATION........................................ 38

                     Dr. Crowley Lacks “Good Grounds” For His Opinions .................... 38

                     Dr. Crowley’s Opinions Are Also Unreliable Because There Is
                     No Scientific Evidence Linking Fragrance Exposure To
                     Ovarian Cancer ................................................................................. 43

                     Dr. Crowley’s Failure To Analyze Dosage Further Renders His
                     Opinions Inadmissible ...................................................................... 48

                     The Opinions Of Plaintiffs’ Experts Parroting Dr. Crowley
                     Should Also Be Excluded ................................................................. 55

    III.    PLAINTIFFS’ EXPERTS’ OPINIONS THAT THE PRODUCTS
            CONTAIN CARCINOGENIC FIBROUS TALC SHOULD BE
            EXCLUDED BECAUSE THEY ARE BASED ON AN
            ERRONEOUS DEFINITION ..................................................................... 57

    CONCLUSION .................................................................................................... 62




                                                            ii
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 4 of 71 PageID: 37861




                                      TABLE OF AUTHORITIES

                                                                                                       Page(s)

                                                     CASES

    In re Accutane Products Liability,
      511 F. Supp. 2d 1288 (M.D. Fla. 2007) ....................................................... 45, 46

    Allen v. Pennsylvania Engineering Corp.,
      102 F.3d 194 (5th Cir. 1996) ................................................................. 20, 21, 30

    Allgood v. General Motors Corp.,
      No. 102CV1077DFHTAB, 2006 WL 2669337 (S.D. Ind. Sept. 18, 2006).........39

    Anderson v. Ford Motor Co.,
      950 F. Supp. 2d 1217 (D. Utah 2013) .......................................................... 28, 31

    Burgad v. Jack L. Marcus, Inc.,
      345 F. Supp. 2d 1036 (D.N.D. 2004) ........................................................... 26, 29

    Burleson v. Texas Department of Criminal Justice,
      393 F.3d 577 (5th Cir. 2004) ................................................................. 18, 25, 43

    Coleman v. Union Carbide Corp.,
     No. 2:11-0366, 2013 WL 5461855 (S.D. W. Va. Sept. 30, 2013) ................ 29, 30

    Dura Automotive Systems of Indiana, Inc. v. CTS Corp.,
     285 F.3d 609 (7th Cir. 2002) .............................................................................56

    General Electric Co. v. Joiner,
     522 U.S. 136 (1997) .............................................................................. 18, 43, 57

    In re Human Tissue Products Liability Litigation,
      582 F. Supp. 2d 644 (D.N.J. 2008) ....................................................................38

    Magistrini v. One Hour Martinizing Dry Cleaning,
     68 F. App’x 356 (3d Cir. 2003) .........................................................................38




                                                         iii
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 5 of 71 PageID: 37862




    Magistrini v. One Hour Martinizing Dry Cleaning,
     180 F. Supp. 2d 584 (D.N.J. 2002) ........................................................ 38, 39, 58

    McCarty v. Arch Wood Protection, Inc.,
     No. 11-109-HRW-CJS, 2016 WL 2936435 (E.D. Ky. Feb. 26, 2016) ......... 19, 20

    McClain v. Metabolife International, Inc.,
     401 F.3d 1233 (11th Cir. 2005) .........................................................................49

    National Bank of Commerce v. Associated Milk Producers, Inc.,
     22 F. Supp. 2d 942 (E.D. Ark. 1998) ..................................................... 19, 26, 43

    National Bank of Commerce v. Dow Chemical Co.,
     965 F. Supp. 1490 (E.D. Ark. 1996) ..................................................................51

    In re Paoli Railroad Yard PCB Litigation,
      35 F.3d 717 (3d Cir. 1994) ................................................................................39

    Patrick v. FirstEnergy Generation Corp.,
      Nos. 08-1025, 08-1030, 2014 WL 992805 (W.D. Pa. Mar. 13, 2014) ................39

    Perry v. Novartis Pharmaceuticals Corp.,
      564 F. Supp. 2d 452 (E.D. Pa. 2008) ..................................................... 46, 51, 53

    Pluck v. BP Oil Pipeline Co.,
      640 F.3d 671 (6th Cir. 2011) .............................................................................28

    In re Rezulin Products Liability Litigation,
      369 F. Supp. 2d 398 (S.D.N.Y. 2005) ................................................................45

    Soldo v. Sandoz Pharmaceuticals Corp.,
      244 F. Supp. 2d 434 (W.D. Pa. 2003) ................................................................58

    Sutera v. Perrier Group of America Inc.,
      986 F. Supp. 655 (D. Mass. 1997) .....................................................................18

    TK-7 Corp. v. Estate of Barbouti,
     993 F.2d 722 (10th Cir. 1993) ...........................................................................56




                                                          iv
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 6 of 71 PageID: 37863




    In re TMI Litigation,
      193 F.3d 613 (3d Cir. 1999) ........................................................................ 29, 57

    Wade-Greaux v. Whitehall Laboratories, Inc.,
     874 F. Supp. 1441 (D.V.I. 1994) ................................................................passim

    In re W.R. Grace & Co.,
      355 B.R. 462 (Bankr. D. Del. 2006) ..................................................................28

    Wright v. Willamette Industries, Inc.,
     91 F.3d 1105 (8th Cir. 1996) .............................................................................26

    In re Zoloft (Sertraline Hydrochloride) Products Liability Litigation,
      26 F. Supp. 3d 466 (E.D. Pa. 2014) ...................................................................45

                                                 REGULATIONS

    21 C.F.R. § 701.3 ..................................................................................................11

    Food Additive Regulations; Synthetic Flavoring Agents and Adjuvants,
      83 Fed. Reg. 50,490 (Oct. 9, 2018) ....................................................................41

                                           OTHER AUTHORITIES

    Agency for Toxic Substances & Disease Registry, U.S. Dep’t of Health &
     Human Servs., Toxicological Profile for Cresols (2008)....................................42

    Agency for Toxic Substances & Disease Registry, U.S. Dep’t of Health &
     Human Servs., Toxicological Profile for Nickel (Aug. 2005) ............................35

    Cralley et al.,
      Fibrous and Mineral Content of Cosmetic Talcum Products,
      29(4) Am Ind Hyg Assoc J. 350 (1968) ....................................................... 34, 35

    David L. Eaton,
     Scientific Judgment and Toxic Torts–A Primer in Toxicology for Judges
     and Lawyers,
     12 J.L. & Pol’y 5 (2003) ....................................................................................50




                                                              v
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 7 of 71 PageID: 37864




    European Chemicals Bureau, CAS No: 81-14-1, EINECS No. 201-328-9,
      4’-Tert-Butyl-2’,6’-Dimethyl-3’,5’-Dinitroacetophenone (Musk Ketone)
      Summary Risk Assessment Report 27 (2005) .....................................................42

    European Commission Health & Consumer Protection Directorate-General,
      Scientific Committee on Health & Environmental Risks (SCHER),
      Opinion on Classification of Musk Ketone 3 (Jan. 2006) ...................................42

    Goldstein & Henifin, Federal Judicial Center,
     Reference Guide on Toxicology, Reference Manual on Scientific
     Evidence 633 (3d ed. 2011) ................................................................... 25, 48, 54

    Goodman et al.,
     The nickel ion bioavailability model of the carcinogenic potential of
     nickel-containing substances in the lung,
     41(2) Crit Rev Toxicol. 142 (2011) ...................................................................37

    Hsie et al.,
     The use of Chinese Hamster Ovary Cells to Quantify Specific Locus
     Mutation and to Determine Mutagenicity of Chemicals. A Report of the
     Gene-Tox Program,
     86(2) Mutat Res. 193 (1981)..............................................................................47

    Index of IFRA Standards – 48th Amendment .......................................................40

    Int’l Agency for Research on Cancer, World Health Org.,
      49 Monographs on the Evaluation of Carcinogenic Risks to Humans:
      Chromium, Nickel and Welding 325 (1990) .......................................................36

    Int’l Agency for Research on Cancer, World Health Org.,
      93 Monographs on the Evaluation of Carcinogenic Risks to Humans:
      Carbon Black, Titanium Dioxide, and Talc 286 (2010) ..................... 5, 17, 59, 61

    Int’l Agency for Research on Cancer, World Health Org.,
      IARC Monograph on the Evaluation of Carcinogenic Risks to Humans:
      Preamble 23 (2006) ...........................................................................................40

    Int’l Agency for Research on Cancer, World Health Org.,
      100C Monographs on the Evaluation of Carcinogenic Risks to Humans:
      Arsenic, Metals, Fibres, and Dust 230 (2012) ............................................passim

                                                           vi
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 8 of 71 PageID: 37865




    Nat’l Toxicology Program, U.S. Dep’t of Health & Human Servs.,
     No. 389, Toxicology and Carcinogenesis Studies of Sodium Azide
     (CAS No.26628-22-8) in F344/N Rats (Gavage Studies) (1991) ........................54

    Nat’l Toxicology Program, U.S. Dep’t of Health & Human Servs.,
     No. 451, Toxicology and Carcinogenesis of Nickel Oxide
     (CAS No. 1313-99) in F344/N Rats and B6C3F1 Mice (Inhalation
     Studies) (1996) ..................................................................................................36

    Nat’l Toxicology Program, U.S. Dep’t of Health & Human Servs.,
     No. 454, Toxicology and Carcinogenesis Studies of Nickel Sulfate
     Hexahydrate (CAS No. 10101-97-0) in F344 Rats and B6C3F1 Mice
     (Inhalation Studies) (1996) ................................................................................36

    Nat’l Toxicology Program, U.S. Dep’t of Health & Human Servs.,
     No. 453, Toxicology and Carcinogenesis of Nickel Subsulfide
     (CAS No. 12035-72-2) in F344/N Rats and B6C3F1 Mice (Inhalation
     Studies) (1996) ..................................................................................................36

    Nat’l Toxicology Program, Organ Sites with Neoplasia Guided Search
     Health (last updated July 21, 2017) ...................................................................44

    Rhodes et al.,
     Carcinogenesis studies of benzophenone in rats and mice,
     45(5) Food Chem Toxicol. 843 (2007) ..............................................................41

    U.S. Envtl. Protection Agency,
      Integrated Risk Information System, 4-Methylphenol; CASN 106-44-5 4
      (1993) ................................................................................................................41

    U.S. Envtl. Protection Agency, CAS No. 18540-29-9,
      Toxicological Review of Hexavalent Chromium (1998) .....................................32




                                                               vii
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 9 of 71 PageID: 37866




                                     INTRODUCTION
          Plaintiffs’ experts have floated speculative theories that there are heavy

    metals, fragrances and fibrous talc present in Johnson’s Baby Powder and Shower

    to Shower (the “Products”) that are separately carcinogenic from the talc itself.

    These opinions are inadmissible under Rule 702 and Daubert for a number of

    reasons.1

          First, there is no scientific support for the theory that exposure to any of the

    heavy metals that plaintiffs’ experts contend are present in talcum powder is

    capable of causing ovarian cancer.2 Indeed, not a single peer-reviewed published

    article has ever linked these substances to ovarian cancer. And even though

    plaintiffs’ experts do not deny the fundamental tenet of toxicology – i.e., that dose


    1
           This motion addresses opinions related to heavy metals, fibrous talc and
    fragrances that are proffered by the following experts: Arch Carson, Daniel
    Clarke-Pearson, Robert Cook, Michael Crowley, Sarah Kane, David Kessler, Mark
    Krekeler, Shawn Levy, William Longo, Anne McTiernan, Patricia Moorman,
    Laura Plunkett, Mark Rigler, Jack Siemiatycki, Sonal Singh, Ellen Blair Smith,
    Rebecca Smith-Bindman, Judith Wolf and Judith Zelikoff. Most of these experts
    lack the basic credentials to offer testimony in this area, but this brief addresses
    their methodologies rather than their qualifications.
    2
           Notably, prior epidemiological studies involving perineal application of
    talcum powder necessarily take account of the various metal, fragrance and fibrous
    talc constituents alleged to be in the Products by plaintiffs’ experts, at least to the
    extent those studies examined the Products. And as set forth in defendants’
    General Causation brief, the body of epidemiological data does not support
    causation because, inter alia, there is only a weak association in some of the
    literature, the association is inconsistent, and there is no credible evidence of dose
    response.
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 10 of 71 PageID:
                                  37867



  is critical to assessing the toxicity of a substance – not a single one of plaintiffs’

  experts identified the level of exposure to heavy metals that would be necessary to

  cause any harm. Moreover, plaintiffs’ experts ignore the specific chemical forms

  of the heavy metals supposedly found in talc, further rendering their opinions

  unscientific and unreliable.3

        Second, plaintiffs’ fragrances theory is similarly unscientific and

  inadmissible. Michael Crowley, their primary expert on the alleged association

  between fragrances and ovarian cancer, consistently misunderstood or misapplied


  3
         The portions of plaintiffs’ experts’ reports containing opinions regarding
  heavy metals that defendants seek to exclude are: Expert Report of Arch Carson,
  M.D., Ph.D. (“Carson Rep.”) at 5-8, Nov. 16, 2018 (attached as Ex. C9 to
  Certification of Julie Tersigni, Esq. (“Tersigni Cert.”)); Expert Report of Daniel L.
  Clarke-Pearson, M.D. (“Clarke-Pearson Rep.”) at 6, 9, Nov. 16, 2018 (attached as
  Ex. C14 to Tersigni Cert.); Expert Report of Sarah E. Kane, M.D. (“Kane Rep.”) at
  5, 29, 36, Nov. 15, 2018 (attached as Ex. C38 to Tersigni Cert.); Expert Report of
  Shawn Levy, Ph.D. (“Levy Rep.”) at 15-17, Nov. 16, 2018 (attached as Ex. C39 to
  Tersigni Cert.); Expert Report of Patricia G. Moorman, M.S.P.H., Ph.D.
  (“Moorman Rep.”) at 35, Nov. 16, 2018 (attached as Ex. C35 to Tersigni Cert.);
  Expert Report of Laura M. Plunkett, Ph.D., D.A.B.T. (“Plunkett Rep.”) at 24, 77-
  78, Nov. 16, 2018 (attached as Ex. C28 to Tersigni Cert.); Expert Report of Jack
  Siemiatycki, M.S.C., Ph.D. (“Siemiatycki Rep.”) at 65-66, Nov. 16, 2018 (attached
  as Ex. C21 to Tersigni Cert.); Expert Report of Sonal Singh, M.D., M.P.H. (“Singh
  Rep.”) at 16, 60, Nov. 16, 2018 (attached as Ex. C40 to Tersigni Cert.); Expert
  Report of Ellen Blair Smith, M.D. (“Smith Rep.”) at 19, 21-22, Nov. 16, 2018
  (attached as Ex. C16 to Tersigni Cert.); Expert Report of Rebecca Smith-Bindman,
  M.D. (“Smith-Bindman Rep.”) at 5, 14, 16, 40, Nov. 15, 2018 (attached as Ex. C36
  to Tersigni Cert.); Expert Report of Judith Wolf, M.D. (“Wolf Rep.”) at 9-10, 16,
  Nov. 16, 2018 (attached as Ex. C23 to Tersigni Cert.); Expert Report of Judith
  Zelikoff, Ph.D. (“Zelikoff Rep.”) at 8-12, 27, Nov. 16, 2018 (attached as Ex. C24
  to Tersigni Cert.).


                                              2
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 11 of 71 PageID:
                                  37868



  the regulatory opinions and other source materials on which he purports to have

  relied. Furthermore, none of plaintiffs’ experts is able to point to any scientific

  literature even suggesting a link between exposure to fragrances and ovarian

  cancer. And plaintiffs have zero evidence that the amount of fragrances added to

  talcum powder – which, in total, consists of less than one percent of the overall

  product – is capable of contributing to the supposed carcinogenicity of talc.4

        Third, many of plaintiffs’ experts, to a greater or lesser degree, opine that

  so-called fibrous talc can contribute to ovarian cancer. But the literature on which

  they rely discusses an entirely different, though similarly named, substance from

  the one purportedly found in the Products. In short, to the extent the literature

  suggests that fibrous talc can cause cancer, it refers to talc that is intergrown with

  asbestos, or, at the very least, that crystallized in an asbestiform habit. Although

  plaintiffs’ experts Drs. Longo and Rigler purport to have found elongated talc

  particles in the Products, they offer no evidence that those particles crystallized in

  an asbestiform habit. No scientific evidence has even suggested a link between

  this type of fibrous talc and ovarian cancer; and to the extent fibrous talc is

  contained in the Products, any ostensible risk posed by fibrous talc is already

  4
        The portions of plaintiffs’ experts’ reports containing opinions regarding
  fragrances that defendants seek to exclude are: Carson Rep. at 6-8; Clarke-Pearson
  Rep. at 6, 9; Kane Rep. at 29, 36; Levy Rep. at 15-17; Moorman Rep. at 35;
  Plunkett Rep. at 23, 77-78; Singh Rep. at 60; Smith Rep. at 19, 21-22; Smith-
  Bindman Rep. at 14, 16; Wolf Rep. at 10, 17; Zelikoff Rep. at 12, 27.


                                             3
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 12 of 71 PageID:
                                  37869



  captured by existing epidemiological literature investigating perineal talc use and

  ovarian cancer.5

        For all of these reasons, discussed further below, the Court should exclude

  these opinions under Rule 702 and Daubert.

                                   BACKGROUND

                Heavy Metals

                1.    Talc Mining And Processing
        Talc is a mineral derived from metamorphic deposits.6 Each talc mine “has

  its own character.”7 Talc deposits may consist of pure talc or contain varying

  amounts of accessory minerals.8 Moreover, different accessory minerals may be



  5
         The portions of plaintiffs’ experts’ reports containing opinions regarding
  fibrous talc that defendants seek to exclude are: Carson Rep. at 5, 7; Clarke-
  Pearson Rep. at 5-6, 9; Am. Expert Report of Robert B. Cook, Ph.D. (“Am. Cook
  Rep.”) at 2, 4, 9, 10, 21-28, 42, Jan. 22, 2019 (attached as Ex. C2 to Tersigni
  Cert.); Kane Rep. at 5, 29; Expert Report of David A. Kessler, M.D. (“Kessler
  Rep.”) at 19, 21, Nov. 16, 2018 (attached as Ex. C15 to Tersigni Cert.); Expert
  Report of Mark Krekeler, Ph.D. (“Krekeler Rep.”) at 14-30, 45 (attached as Ex.
  C31 to Tersigni Cert.); Expert Report of William E. Longo, Ph.D. & Mark W.
  Rigler, Ph.D. (“Longo & Rigler Rep.”) at 15, Nov. 14, 2018 (attached as Ex. C41
  to Tersigni Cert.); Expert Report of Anne McTiernan, M.D. (“McTiernan Rep.”) at
  8-9, 56, Nov. 16, 2018 (attached as Ex. C7 to Tersigni Cert.); Moorman Rep. at 35,
  38-39; Plunkett Rep. at 17-21, 25-26, 46, 53, 66, 67-69, 77-78; Siemiatycki Rep. at
  29, 65-66; Singh Rep. at 14-16; Smith Rep. at 18-19, 21-22; Smith-Bindman Rep.
  at 5, 14-15, 40; Wolf Rep. at 9, 15; Zelikoff Rep. at 4, 8.
  6
        (Krekeler Rep. at 2.)
  7
        (Id. at 5.)
  8
        (Id.)


                                            4
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 13 of 71 PageID:
                                  37870



  found in talc deposits depending on the geographic location, age and temperature

  of the talc mine and other details about the conditions of formation.9 Even talc ore

  within close proximity may have “different mineral profiles.”10

        Many talc ores consist of only 50 to 70 percent pure talc.11 Because finished

  talc products generally have talc content between 95 and 99 percent, non-talc

  material must be removed post-mining through the beneficiation process.12

  Beneficiation may consist of “a variety of techniques that includes selective

  mining, hand sorting and milling by roller mills, hammer mills, ball mills, fluid

  energy mills and jet mills and are classified and separated from other minerals by

  froth flotation or magnetic separation.”13




  9
         (Dep. of Robert Cook Ph.D. (“Cook Dep.”) 131:18-132:7, Jan. 30, 2019
  (attached as Ex. B43 to Tersigni Cert.).)
  10
         (Dep. of Mark Krekeler (“Krekeler Dep.”) 169:2-6, Jan. 25, 2019 (attached
  as Ex. B34 to Tersigni Cert.).)
  11
        (Am. Cook Rep. at 9.)
  12
        (Id.)
  13
        Int’l Agency for Research on Cancer, World Health Org., 93 Monographs
  on the Evaluation of Carcinogenic Risks to Humans: Carbon Black, Titanium
  Dioxide, and Talc 286 (2010) (“IARC 2010 Monograph”) (attached as Ex. A72 to
  Tersigni Cert.). (See also Krekeler Dep. 154:22-155:1, 155:7-156:18, 158:22-
  159:1).


                                               5
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 14 of 71 PageID:
                                  37871



        Several of plaintiffs’ experts claim that the Products contain various heavy

  metals that contribute to the Products’ purported carcinogenicity.14 In forming

  their opinions that the Products contain heavy metals, these experts rely primarily

  on documents provided by plaintiffs’ counsel.15 Notably, Dr. Krekeler conceded

  that the selected documents provided by plaintiffs’ counsel may have contained

  testing results that were taken not from the talc ore used to create the Products, but

  instead, from the surrounding rock to demarcate the areas of ore that was not

  suitable for mining.16 Dr. Krekeler also agreed that the levels of heavy metals

  found in ore samples may not be indicative of the levels of those metals in the

  Products.17 And several plaintiffs’ experts conceded that they had no way of

  knowing how much, if any, metal ultimately ended up in the Products.18




  14
        (See Krekeler Rep. at 7-8; Am. Cook Rep. at 36; Zelikoff Rep. at 11;
  Plunkett Rep. ¶ 36; Carson Rep. at 5-6.)
  15
        (See, e.g., Krekeler Dep. 30:7-9; Cook Dep. 34:16-20; Zelikoff Dep.
  292:1-6.)
  16
        (Krekeler Dep. 147:22-25, 150:11-17, 152:22-153:9.)
  17
        (Id. 276:6-14.)
  18
         (Id. 277:24-278:5; Dep. of Arch I. Carson, M.D., Ph.D. (“Carson Dep.”)
  176:5-10, 177:20-24, Jan. 19, 2019 (attached as Ex. B5 to Tersigni Cert.); Dep. of
  Judith Zelikoff, Ph.D. (“Zelikoff Dep.”) 271:18-272:2, Jan. 21, 2019 (attached as
  Ex. B31 to Tersigni Cert.).)


                                            6
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 15 of 71 PageID:
                                  37872



               2.      There Is No Scientific Link Between Heavy
                       Metal Exposure And Ovarian Cancer.

        Plaintiffs also proffer the opinions of three toxicologists – Drs. Zelikoff,

  Plunkett and Carson – along with those of a few epidemiologists and gynecologic

  oncologists who lack independent knowledge or expertise in this area, to support

  their claim that the purported heavy metals found in the Products cause or

  contribute to the carcinogenicity of those products.

        Dr. Zelikoff was asked “to review the scientific literature and assess whether

  there is a biologically plausible explanation for the increased risk of ovarian cancer

  with the perineal use of talcum powder products.”19 Among other opinions, Dr.

  Zelikoff asserts that the “presence of . . . inflammatory agents [like heavy metals]

  provides additional biologic evidence explaining the causal relationship between

  genital talc use and ovarian cancer.”20 But Dr. Zelikoff conceded at her deposition

  that she is not aware of any studies that suggest that exposure to heavy metals can

  cause inflammation in the ovaries.21 And none of the studies Dr. Zelikoff cites in

  her report suggests that exposure to heavy metals increases the risk for ovarian

  cancer.22


  19
        (Zelikoff Rep. at 2.)
  20
        (Id. at 12.)
  21
        (Zelikoff Dep. 291:14-24, 313:21-314:3.)
  22
        (Id. 282:2-8.)


                                            7
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 16 of 71 PageID:
                                  37873



        Dr. Carson similarly claims that heavy metals purportedly found in talcum

  powder cause ovarian cancer. According to Dr. Carson, the heavy metal ions

  purportedly present in talc “leach out of the talcum powder slowly over time,

  resulting in continuous, low-level exposure of the surrounding tissues to

  carcinogenic metals.”23 Dr. Carson conceded that chromium, cobalt and nickel are

  “natural elements” that are “present in food, drinking water, bottled water [and]

  vitamins,” and that he had no evidence that any of these metals was found in

  higher levels in the blood or tissue of talc users as compared to non-users.24

        Likewise, Dr. Plunkett asserts that the “known toxic effects of . . .

  components of talcum powder products” support her theory that “genital exposure

  to talcum powder products increases the risk of ovarian cancer in women.”25 But

  in her report, she does not cite to a single study that shows that any of the heavy

  metals purportedly found in talc increases the risk of ovarian cancer.26

        In addition to these toxicologists, a number of plaintiffs’ epidemiologists and

  gynecologic oncologists also opine that the heavy metals in talcum powder


  23
        (Carson Rep. at 5.)
  24
        (Carson Dep. 169:24-170:16.)
  25
        (Plunkett Rep. ¶ 117.)
  26
         (Dep. of Laura Plunkett, Ph.D., D.A.B.T. (“Plunkett Dep.”) 274:17-275:8,
  Dec. 19, 2018 (attached as Ex. B33 to Tersigni Cert.) (“I mean, no, I haven’t done
  a specific assessment of ovarian cancer risk with each of those metals
  individually.”).)


                                            8
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 17 of 71 PageID:
                                  37874



  contribute to or cause ovarian cancer.27 None of plaintiffs’ epidemiologists and

  gynecologic oncologists is able to cite any studies linking heavy metal exposure to

  ovarian cancer either.28

               3.     Plaintiffs’ Experts Fail To Identify The Alleged Dose Of
                      Heavy Metals To Which Women Are Exposed From The
                      Products – Or What Dose They Believe To Be Dangerous.
        Plaintiffs’ experts acknowledge the most fundamental tenet of toxicology:

  i.e., that the dose, or the amount of exposure to a substance, is critical to

  determining whether it poses a risk to human health.29 Dr. Zelikoff testified that

  the “dose as well as frequency, duration, time of exposure” all “contribute to the

  toxicity of an agent.”30

        Yet, not a single one of plaintiffs’ experts addresses the threshold at which

  exposure to chromium, cobalt or nickel induces carcinogenesis or has any effect on


  27
         (See Clarke-Pearson Rep. at 9; Kane Rep. at 5-6; McTiernan Rep. at 58;
  Siemiatycki Rep. at 66; Singh Rep. at 60; Smith Rep. at 19; Smith-Bindman Rep.
  at 5, 16; Wolf Rep. at 10.)
  28
         Plaintiffs’ experts’ willingness to adopt a kitchen-sink approach by adding in
  various speculative causal theories is a tacit acknowledgment that their core
  causation theory that talc causes some unspecified subtype of ovarian cancer lacks
  sufficient scientific support. And the fact that they are willing to endorse the
  heavy-metal and fragrance theories without even citing a single study evinces an
  alarming disregard for the scientific method that highlights the unreliability of their
  broader opinions.
  29
        (See, e.g., Carson Dep. 310:23-311:5.)
  30
         (Zelikoff Dep. 262:6-15; see also Plunkett Dep. 234:20-23 (agreeing that
  dose is important to determine risk).)


                                             9
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 18 of 71 PageID:
                                  37875



  human health. Nor did any of plaintiffs’ experts make any effort to analyze the

  amount of exposure to heavy metals a woman would incur by using the Products.31

  This omission is especially glaring given that, as Dr. Carson acknowledges, only

  “very small quantities” of heavy metals are present “in some [talc] deposits.”32

        In an effort to bridge this gap, some of plaintiffs’ experts (including Drs.

  Carson and Zelikoff) opined, for the first time at their depositions, that any

  exposure to heavy metals could cause ovarian cancer.33 But once again, none of

  plaintiffs’ experts was able to point to any scientific studies or other evidence

  corroborating their opinions:

               Q. . . . . Is it your opinion that one particle of cobalt, either
               inhaled or applied to the perineum, will induce inflammation in
               the ovaries?

               A. Again, it’s my opinion that it – it could. It has the biological
               plausibility to, because inflammation, although not as toxic in
               many ways as it’s classified as a 2B – 2B by IARC is – has the
               potential – does cause inflammation, and that inflammation can
               leave the site of the target site.

               Q. What authority do you have for that opinion?


  31
         (See, e.g., Plunkett Dep. 263:15-264:3 (explaining that she has “not done a –
  a calculation of a potential dose with perineal application for any of the heavy
  metals”); Carson Dep. 171:1-21 (admitting that he does not know the amount of
  exposure to heavy metals that results from talc use and stating that it would be
  “useful to factor in the amount if the amount is known”).)
  32
         (Carson Dep. 169:10-23 (further explaining that he could not say how much
  of those metals, if any, reach a woman’s ovaries when she uses talc).)
  33
        (See, e.g., id. 171:6-20; Zelikoff Dep. 319:23-321:1, 321:21-322:21.)


                                            10
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 19 of 71 PageID:
                                  37876



                A. My professional opinion.34

                The Fragrances Added To The Products
        Fragrances used in consumer products in the United States are regulated in

  several different ways.

        A number of federal laws govern the information a manufacturer is required

  to provide on the label about fragrance ingredients. The Federal Food, Drug, and

  Cosmetic Act requires manufacturers to list the word “fragrance” or another

  similar term when fragrance ingredients are added to a product.35 The Consumer

  Product Safety Act and the Federal Hazardous Substances Act likewise require the

  manufacturer to provide certain information about fragrance ingredients added to a

  product.36 And the Toxic Substances Control Act “authorizes the EPA to secure

  information on all new and existing chemicals (or mixtures) sold in interstate

  commerce.”37

        The International Fragrance Association (“IFRA”) is the official self-

  regulatory representative body of the fragrance industry worldwide.38 As

  plaintiffs’ expert Dr. Crowley explains, “IFRA’s main purpose is to ensure the

  34
        (Zelikoff Dep. 319:24-321:1.)
  35
        (Expert Report of Michael M. Crowley, Ph.D. (“Crowley Rep.”) at 18, Nov.
  12, 2018 (attached as Ex. C34 to Tersigni Cert.) (citing 21 C.F.R. § 701.3).)
  36
        (Id.)
  37
        (Id.)
  38
        (Id. at 13.)


                                           11
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 20 of 71 PageID:
                                  37877



  safety of fragrance materials through a dedicated science program and . . . usage

  standards for fragrance materials, limiting or prohibiting the use of ingredients

  based on the findings of the Research Institute of Fragrance Materials (RIFM).”39

  To set usage standards, IFRA relies on RIFM’s independent panels of experts in

  the fields of dermatology, toxicology, pathology and environmental sciences.40

  The role of the experts on the panel is to evaluate a particular fragrance ingredient

  to determine whether the data support the current use level.41 If the evaluation

  does not support the current use of the chemical, the panel instructs IFRA to issue

  a Standard either restricting or banning the material.42

        Johnson’s Baby Powder contains a mixture of 141 fragrance ingredients.43

  By weight, fragrances constitute just 0.22 percent of Johnson’s Baby Powder, with

  the remaining 99.78 percent of the product consisting of talc.44 Shower to Shower

  contains a fragrance mixture comprised of 53 fragrances.45 By weight, fragrances

  constitute 0.55 percent of Shower to Shower, with the remaining 99.45 percent of


  39
        (Id.)
  40
        (IFRA Standards (Ex. 18 to the Dep. of Michael Crowley, Ph.D., Jan. 4,
  2019) (attached as Ex. B38 to Tersigni Cert.).)
  41
        (Id.)
  42
        (Id.)
  43
        (Crowley Rep. at. 11.)
  44
        (See JNJTALC000891091 (attached as Ex. D6 to Tersigni Cert.).)
  45
        (Crowley Rep. at 11.)


                                            12
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 21 of 71 PageID:
                                  37878



  the product consisting of talc, corn starch, baking soda and calcium

  hydroxyapatite.46

        Plaintiffs suggest that these added fragrances contribute to the alleged

  carcinogenicity of the Products. In support of this claim, plaintiffs primarily offer

  the opinions of Michael Crowley. Dr. Crowley is the president of Theridian

  Technologies, LLC, a pharmaceutical development consulting firm that he

  established in March 2009.47 Although he has developed pharmaceutical products

  and published a “significant amount of articles concerning pharmaceutical

  formulation techniques,”48 Dr. Crowley has never written on the topic of fragrance

  chemicals.49

        Dr. Crowley admitted at his deposition that there are no human studies

  linking any of the fragrances in the Products to ovarian cancer in humans.50 He

  also conceded that the animal data on which he relies do not relate to ovarian

  cancer or other gynecological cancers.51 And he acknowledged that, even when a


  46
        (See JNJTALC001021615 (attached as Ex. D7 to Tersigni Cert.).)
  47
        (Crowley Rep. at 14.)
  48
        (Id. at 15.)
  49
         (Dep. of Michael Crowley, Ph.D. (“Crowley Dep.”) 65:5-8, Jan. 4, 2019
  (attached as Ex. B37 to Tersigni Cert.).)
  50
        (Id. 114:22-115:6; see also id. 185:4-8, 195:21-196:18.)
  51
       (See, e.g., id. 262:1-8 (agreeing that the only potential association found
  between d-Limonene and cancer in animal studies is to renal tubular tumors); see
                                                                                   (cont'd)


                                            13
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 22 of 71 PageID:
                                  37879



  substance may be capable of causing cancer in animals, it may not in humans.52

  Likewise, he agreed that a substance may increase the risk of some types of cancer

  without having any impact on other types of cancer.53

          Moreover, although Dr. Crowley agrees that “poisons” generally have a

  “dose-and-exposure relationship,”54 he made no effort to determine whether a

  consumer would actually be exposed to harmful levels of fragrances by using the

  Products.55 Dr. Crowley blamed his failure to conduct a dose-response assessment

  on his belief that he lacked information sufficient to determine the amount of

  fragrance ingredients added to the Products or the concentration of any particular

  fragrance ingredient in a bottle.56 But a number of documents produced to




  ________________________
  (cont'd from previous page)
  also, e.g., id. 265:2-12 (only potential association between coumarin and cancer is
  “alveolar/bronchiolar tumors, adenomas, and carcinomas in both males and
  females, hepatocellular adenomas in females, and . . . squamous cell papillomas
  and carcinomas of the stomach”); id. 277:5-16 (benzophenone exposure only
  associated with increased incidence of hepatocellular cancer, histiocystic sarcoma,
  leukemia and renal tubal adenoma); id. 296:1-6 (no animal study associating musk
  ketone with ovarian cancer).)
  52
          (Id. 212:22-213:2.)
  53
          (Id. 212:14-20.)
  54
          (Id. 129:5-6.)
  55
          (Id. 107:21-108:5.)
  56
        (Id. 136:8-137:13, 168:16-22, 201:7-202:6, 225:14-226:3, 232:23-233:13,
  252:19-253:12, 286:10-287:3, 302:9-303:7, 312:8-22.)


                                           14
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 23 of 71 PageID:
                                  37880



  plaintiffs contained information about the maximum concentration of fragrance

  ingredients in the Products.57

        Perhaps recognizing that his failure to assess dose or exposure deprived his

  opinions of scientific footing, Dr. Crowley suggested for the first time at his

  deposition that some of the fragrances used in the Products are “genotoxic.”58

  According to Dr. Crowley, “[y]ou don’t need to do a dose response relationship for

  a genotoxic material, because genotoxins you need one molecule for there to be an

  increased risk, one.”59

               Fibrous Talc

        Many of plaintiffs’ experts contend, in very terse and virtually identical

  statements, that JJCI talcum powder can contribute to the risk of cancer in part

  57
         (See, e.g., JNJTALC000891091-104 (formula declaration report setting forth
  total amount of fragrance by weight); JNJTALC000149667-68 (attached as Ex. D4
  to Tersigni Cert.) (same); Letter from Chris Tisi to Susan Sharko, Aug. 30, 2018
  (attached as Ex. H1 to Tersigni Cert.) (requesting that defendants “produce all
  formulas including any fragrance chemicals, additives, sterilization agents,
  reagents, or other additives for JBP and STS”); Exs. 1-3 to Response Email from
  Richard T. Bernardo to Chris Tisi, Oct. 16, 2018 (“Attorneys’ Eyes Only Exs. 1-
  3”) (attached collectively as Ex. H2 to Tersigni Cert.) (setting forth the minimum
  and maximum amounts of each fragrance ingredient added to Johnson’s Baby
  Powder and Shower to Shower).)
  58
        (Crowley Dep. 124:14-16.)
  59
         (Id. 124:16-20; see also, e.g., id. 125:20-23 (“As I just indicated, genotoxic
  materials do not – are not thresholded. They don’t have a threshold. One molecule
  is enough to cause an increased risk.”); id. 131:22-24 (“genotoxic materials do not
  live under a dose response relationship”); id. 357:18-20 (“the question about dose
  is immaterial with genotoxic materials”).)


                                            15
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 24 of 71 PageID:
                                  37881



  because it includes fibrous talc. It became clear at depositions, however, that these

  experts do not understand what fibrous talc is.60 Instead, one after another, the

  experts rested their opinions solely on Drs. Longo and Rigler’s findings and the

  conclusions of the International Agency for Research on Cancer (“IARC”). But

  the IARC statement on which the experts rely does not refer to the sort of fibrous

  talc purportedly found by Drs. Longo and Rigler: i.e., any particle with “a 5:1

  aspect ratio or greater, at least 0.5 µm in length and [having] substantially parallel

  sides.”61 It only refers to talc intergrown with or contaminated by true asbestos, or,

  at the very least, talc that grows in an asbestiform habit – i.e., talc that naturally

  grows into or forms as a “fibrous aggregate of long, thin and flexible crystals that

  readily separate into smaller crystals of a similar length to width aspect ratio.”62 In

  fact, IARC expressly states that “talc products that contain elongated mineral

  fragments that are not asbestiform” are not included in its pronouncement.63 As



  60
         (See, e.g., Dep. of Ellen Blair Smith, M.D. (“Smith Dep.”) 141:13-20, Jan. 9,
  2019 (attached as Ex. B11 to Tersigni Cert.) (deferring to others on the difference
  between fibrous talc and talc containing asbestiform fibers); Dep. of Anne
  McTiernan, M.D., Ph.D. 266:10-13, Jan. 28, 2019 (attached as Ex. B2 to Tersigni
  Cert.) (admitting that she could not distinguish between fibrous talc and fibrous
  minerals).)
  61
        (Longo & Rigler Rep. at 11.)
  62
        (Krekeler Rep. at 4.)
  63
        Int’l Agency for Research on Cancer, World Health Org., 100C Monographs
  on the Evaluation of Carcinogenic Risks to Humans: Arsenic, Metals, Fibres, and
                                                                                      (cont'd)


                                             16
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 25 of 71 PageID:
                                  37882



  defendants’ expert Dr. Mossman explained in her report, “Fibrous talcs not

  containing asbestos fibers have not been classified as human carcinogens64 and are

  structurally and chemically different from asbestos or asbestiform fibers.”65

                                      ARGUMENT

          Plaintiffs’ experts’ opinions that the purported (1) heavy metals,

  (2) fragrances and (3) fibrous talc in the Products cause ovarian cancer are

  unreliable and inadmissible because they have not cited any evidence indicating

  that any of these substances has been associated with ovarian cancer in any

  circumstances, much less any evidence of the degree of exposure necessary to

  cause injury or that JJCI’s talcum powder could produce such exposures.66

  I.      PLAINTIFFS’ EXPERTS’ OPINIONS THAT PURPORTED
          HEAVY METALS FOUND IN TALC CAN CAUSE OVARIAN
          CANCER ARE UNRELIABLE.

          Plaintiffs’ experts’ opinions that heavy metals purportedly found in the

  Products can cause ovarian cancer must be excluded as unreliable for multiple
  ________________________
  (cont'd from previous page)
  Dust 230 (2012) (“IARC 2012 Monograph”) (attached as Ex. A70 to Tersigni
  Cert.).
  64
          (IARC 2010 Monograph at 412.)
  65
          (Mossman Rep. at 23.)
  66
         Dr. Siemiatycki’s choice of words in describing these theories in his report
  aptly underscores their speculative and hypothetical nature. Specifically, he states:
  “The evidence that commercial cosmetic talcum powder products have been shown
  to contain asbestos, fibrous talc, and heavy metals . . . provides a reasonable basis
  for hypothesizing that these chemicals may contribute to the carcinogenicity of the
  talcum powder products.” (Siemiatycki Rep. at 65-66 (emphases added).)


                                             17
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 26 of 71 PageID:
                                  37883



  reasons. First, there is no scientific support for the notion that exposure to these

  metals causes ovarian cancer; indeed, none of plaintiffs’ experts was able to point

  to a single study suggesting such an association. Second, even if there were some

  association between exposure to these metals and ovarian cancer, none of

  plaintiffs’ experts can identify the amount of exposure to heavy metals that would

  render them toxic. Plaintiffs’ experts offer no opinions on the amount of heavy

  metals to which a talc user would be exposed and do not even know the

  concentration of heavy metals found in the Products. Third, several of plaintiffs’

  experts ignore the specific chemical forms of the heavy metals supposedly found in

  talc, further rendering their opinions unreliable.

               There Are No Scientific Studies Linking Heavy Metal
               Exposure To Ovarian Cancer.

        Plaintiffs’ experts’ heavy metal opinions should first be excluded because

  they cannot identify a single scientific study linking exposure to these metals with

  ovarian cancer.

        Courts around the country have precluded experts from testifying as to

  causation where there is no scientific evidence that associates exposure to the

  alleged carcinogen and the “specific disease from which [plaintiff] suffers.”

  Sutera v. Perrier Grp. of Am. Inc., 986 F. Supp. 655, 662 (D. Mass. 1997); see

  also, e.g., Gen. Elec. Co. v. Joiner, 522 U.S. 136, 145-46 (1997) (district court

  properly excluded expert opinion that plaintiff’s exposure to PCBs contributed to


                                            18
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 27 of 71 PageID:
                                  37884



  his cancer where the studies underlying the expert’s opinion “did not suggest a link

  between the increase in lung cancer deaths and the exposure to PCBs”); Burleson

  v. Tex. Dep’t of Criminal Justice, 393 F.3d 577, 586 (5th Cir. 2004) (expert

  testimony unreliable where “there [we]re no epidemiological studies supporting a

  correlation between the suggested causative agent and the type of cancer

  experienced by the plaintiff”); Nat’l Bank of Commerce v. Associated Milk

  Producers, Inc., 22 F. Supp. 2d 942, 983 (E.D. Ark. 1998) (excluding expert

  testimony on causation where experts could not point to any “scientific studies or

  medical literature that show[ed] any correlation between exposure to [the

  purported carcinogen] and laryngeal cancer”), aff’d, 191 F.3d 858 (8th Cir. 1999);

  Wade-Greaux v. Whitehall Labs., Inc., 874 F. Supp. 1441, 1453, 1468 (D.V.I.

  1994) (“Absent consistent, repeated human epidemiological studies showing a

  statistically significant increased risk of particular birth defects associated with

  exposure to a specific agent, the community of teratologists does not conclude that

  the agent is a human teratogen.”), aff’d, 46 F.3d 1120 (table), 1994 WL 16973481

  (3d Cir. 1994).

        For example, in McCarty v. Arch Wood Protection, Inc., No. 11-109-HRW-

  CJS, 2016 WL 2936435 (E.D. Ky. Feb. 26, 2016), report and recommendation

  adopted, No. 11-109-HRW, 2016 WL 1306067 (E.D. Ky. Mar. 31, 2016), the

  plaintiff claimed that he had been exposed to toxic levels of chromated copper



                                             19
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 28 of 71 PageID:
                                  37885



  arsenate (“CCA”) over the course of his 21-year career, which he claimed caused

  him to develop pulmonary nodular lymphoid hyperplasia (“PNLH”). Id. at *1.

  The plaintiff offered the testimony of two toxicologists who opined that the

  plaintiff’s exposure to arsenic (a component of CCA) could have contributed to his

  development of PNLH. Id. at *7-12. The court excluded the opinions of both

  experts because neither of them was able to point to a “direct connection in the

  literature between arsenic exposure and the formation of PNLH” – even though

  there was some discussion in the literature that the exposure could cause biological

  effects in other parts of the body. Id. at *8; see also id. at *11 (noting that,

  although one study suggested proliferation of the lymph nodes near the ear from

  CCA exposure, there were no studies showing lung involvement).

        Allen v. Pennsylvania Engineering Corp., 102 F.3d 194 (5th Cir. 1996), is

  also instructive. In that case, the decedent – who worked in hospital maintenance

  for more than 20 years – was tasked with replacing cylinders containing ethylene

  oxide (“EtO”), a chemical used to sterilize medical devices, during the course of

  his employment. Id. at 195. After he died of glioblastoma multiforme, a type of

  brain cancer, his widow and son filed suit, alleging that the decedent’s exposure to

  EtO caused his brain cancer. Id. The district court excluded the opinions of

  plaintiffs’ three causation experts because, among other things, their opinions

  lacked “sufficient scientific grounding,” and the Fifth Circuit affirmed. Id. In its



                                             20
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 29 of 71 PageID:
                                  37886



  affirmance, the court of appeals explained that, “although occupational exposure to

  EtO has been studied for many years, not a single scientific study has revealed a

  link between human brain cancer and EtO exposure.” Id. at 197. And while the

  plaintiffs’ experts had pointed to evidence “that suggests a connection between

  EtO exposure and human lymphatic and hematopoetic cancers,” such evidence was

  not “probative on the causation of brain cancer.” Id.

        The same is true here: none of plaintiffs’ experts is able to point to a single

  study connecting exposure to any heavy metal allegedly at issue with any of the

  subtypes of ovarian cancer. For example, Dr. Zelikoff discusses the

  carcinogenicity of nickel, chromium and cobalt in her report.67 With respect to

  each metal, Dr. Zelikoff lists a litany of “adverse effects on human health”

  resulting from exposure.68 But Dr. Zelikoff conceded that she did not find any

  studies that discussed the potential of any of these heavy metals to cause ovarian

  cancer:



  67
        (Zelikoff Rep. at 8-10.)
  68
         (Id. at 8-9 (noting that nickel exposure may lead to dermatitis, lung fibrosis,
  cardiovascular and kidney diseases, cancer of the respiratory tract, nasal and
  sinusoidal cancers and cancers of the lungs and larynx); id. at 9-10 (stating that
  exposure to hexavalent chromium can cause cancer, occupational asthma, eye and
  respiratory irritation, perforated eardrums, kidney and liver damage, pulmonary
  congestion and edema, abdominal pain, skin irritation and erosion or discoloration
  of teeth); id. at 10 (cobalt can lead to “DNA breakage,” “inhibition of DNA repair”
  and allergic reactions).)


                                           21
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 30 of 71 PageID:
                                  37887



               Q. . . . Did you find any studies reporting on a risk of ovarian
               cancer with exposure to any of these metals, that being cobalt,
               chromium, or nickel?

               A. I was not looking specifically for that. So, no, I did not find
               that.69

  Indeed, Dr. Zelikoff is not aware of any ex vivo or in vitro studies that examined

  whether these metals had any effect on human ovarian cells, much less caused

  ovarian cancer.70 Plaintiffs’ other experts are in accord: not a single one found a

  study discussing any purported association between heavy metals and ovarian

  cancer.71


  69
         (Zelikoff Dep. 285:22-286:4; see also id. 281:1-15 (clarifying that she did
  “not talk about ovarian cancer in particular relation to these three metals” in her
  report); id. 282:2-8 (conceding that she does not cite any study that looked at the
  ovarian carcinogenicity potential of these metals).)
  70
        (Id. 294:14-295:4.)
  71
         (Dep. of Sonal Singh, M.D., M.P.H. 298:24-299:10, Jan. 16, 2019 (attached
  as Ex. B47 to Tersigni Cert.) (stating that he was “not aware of studies that link
  [heavy metals] directly to ovarian cancer”); Dep. Daniel L. Clarke-Pearson, M.D.
  (“Clarke-Pearson Dep.”) 290:19-291:10, Feb. 4, 2019 (attached as Ex. B10 to
  Tersigni Cert.) (stating that he does not “think that anybody’s ever studied”
  whether exposure to heavy metals can cause ovarian cancer); Smith Dep. 376:14-
  19 (testifying that although IARC has classified some heavy metals as carcinogens,
  “there’s been no association with ovarian cancer made in their report”); Dep. of
  Judith K. Wolf, M.D. (“Wolf Dep.”) 405:4-7, Jan. 7, 2019 (attached as Ex. B30 to
  Tersigni Cert.) (“I’m not aware that anybody has looked at [nickel, chromium or
  cobalt] by themselves to cause – to assess the risk of ovarian cancer.”); Plunkett
  Dep. 274:17-275:8 (“I mean, no, I haven’t done a specific assessment of ovarian
  cancer risk with each of those metals individually.”); Dep. of Patricia G. Moorman,
  M.S.P.H., Ph.D. 122:12-19, Jan. 25, 2019 (attached as Ex. B39 to Tersigni Cert.)
  (“Q. Do you hold the independent opinion that cadmium, chromium, and cobalt
  cause ovarian cancer? . . . A. . . . I am not aware of papers that have directly
                                                                                    (cont'd)


                                           22
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 31 of 71 PageID:
                                  37888



          Lacking any supportive science, some of plaintiffs’ experts speculate that the

  purported presence of heavy metals in cosmetic talc could contribute to talc’s

  supposed carcinogenicity by causing inflammation.72 But this alternative theory is

  also unreliable. As a threshold matter, there is no reliable basis for opining that

  inflammation can cause ovarian cancer at all, for all the reasons set forth in

  defendants’ Biological Plausibility brief, filed separately. As elaborated in that

  brief, although inflammation allegedly caused by talc has been hypothesized as

  potentially playing a role in causing ovarian cancer, the available science does not

  support that hypothesis. Rather, the only reliable scientific evidence suggests that

  inflammation is an effect, and not a cause, of ovarian cancer.

  ________________________
  (cont'd from previous page)
  addressed those metals in relation to ovarian cancer risk.”) (objection omitted);
  Dep. of Sarah E. Kane, M.D. (“Kane Dep.”) 141:14-23, Jan. 25, 2019 (attached as
  Ex. B45 to Tersigni Cert.) (“There is not, to my knowledge – looking at what
  IARC looked at, there’s not data right now on those heavy metals and ovarian
  cancer, but it’s – it’s a – it’s a piece of the puzzle.”).)
  72
         (See, e.g., Smith-Bindman Rep. at 16 (“Any and all of these heavy metals
  can cause ovarian cancer through an inflammatory mechanism.”); Smith Rep. at 19
  (“These heavy metals likely contribute to the carcinogenicity of talcum powder
  products by the inflammatory mechanism described at length in this report.”);
  Levy Rep. at 16 (“The presence of asbestos, nickel, and chromium, known
  carcinogens, in talcum powder products provides further support for the conclusion
  that talcum powder causes chronic inflammation.”); Zelikoff Rep. at 12-13 (“Each
  of these elements individually and together can contribute to an inflammatory
  response caused by the product. . . . [I]nflammation is a known mediator of ovarian
  cancer. The presence of these inflammatory agents provides additional biologic
  evidence explaining the causal relationship between genital use of talc and ovarian
  cancer.”).)


                                            23
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 32 of 71 PageID:
                                  37889



        Moreover, and in any event, there is no evidence that any of the alleged

  metals found in talcum powder can even cause inflammation of the ovaries. As

  plaintiffs’ genetics expert put it, there is no “direct evidence for heavy metal

  contribution to the inflammation process.”73 Likewise, as Dr. Zelikoff conceded,

  “there are no studies that demonstrate” that the heavy metals purportedly found in

  talc cause inflammation in the ovary.74

        In short, because there is zero scientific evidence supporting the proposition

  that heavy metal exposure can cause ovarian cancer, plaintiffs’ experts’ opinions

  that the supposed heavy metals in talc “contribute” to its alleged “carcinogenicity”

  amount to sheer, unscientific speculation, and the Court should exclude them under

  Daubert.

               Plaintiffs’ Experts’ Methods Are Unreliable Because
               They Fail To Address Dosage And Exposure
               Concentration.

        Plaintiffs’ experts’ opinions on the alleged relationship between heavy metal

  exposure and ovarian cancer are fundamentally flawed for a second, independent

  reason: plaintiffs’ experts wholly ignore dosage and exposure concentration.

  73
        (Dep. of Shawn Levy, Ph.D. 353:15-17, Jan. 11, 2019 (attached as Ex. B46
  to Tersigni Cert.).)
  74
         (Zelikoff Dep. 291:3-24.) Even if there were evidence for a pro-
  inflammatory effect of any of the heavy metals allegedly at issue, it would remain
  to be shown that the Products contained heavy metals in sufficient quantities to
  produce that inflammatory effect – which, as further detailed in the next section, no
  plaintiffs’ expert has even attempted to show.


                                            24
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 33 of 71 PageID:
                                  37890



        It is a “central tenet[] of toxicology” that the “dose makes the poison.”75 As

  Dr. Zelikoff admitted at her deposition, “dose as well as frequency, duration, time

  of exposure . . . all . . . contribute to the toxicity of an agent.”76 Indeed, “most

  materials could be hazardous if too much is consumed or if the exposure is too

  great.”77 Accordingly, a toxicologist must consider not only the nature of the

  toxin, but also the amount of exposure or dose, to assess whether a particular agent

  poses a risk to human health.

        Consistent with these bedrock scientific principles, courts have made clear

  that expert opinions regarding the alleged hazards posed by a particular substance

  are unreliable, and therefore must be excluded where – as here – the expert is

  unable to specify the dose that renders the substance toxic or to confirm that the

  plaintiff was exposed to such a dose. See, e.g., Burleson, 393 F.3d at 587

  75
        Goldstein & Henifin, Fed. Judicial Ctr., Reference Guide on Toxicology, in
  Reference Manual on Scientific Evidence 633, 636 (3d ed. 2011) (“Toxicology
  Reference Manual”) (attached as Ex. A46 to Tersigni Cert.).
  76
         (Zelikoff Dep. 262:11-15; accord Expert Report of H. Nadia Moore, Ph.D.,
  D.A.B.T., E.R.T. (“Moore Rep.”) at 8, Feb. 25, 2019 (attached as Ex. C19 to
  Tersigni Cert.) (“Use of a hazard statement alone without incorporation of dose to
  assess potential risk for human health effects is not consistent with generally
  accepted methods used by toxicologists . . . .”); Expert Report of Kelly Scribner
  Tuttle, Ph.D., C.I.H. (“Tuttle Rep.”) at 7, Feb. 25, 2019 (attached as Ex. C26 to
  Tersigni Cert.) (“Since all substances can be toxic, evaluation of exposure
  conditions . . . and dose levels . . . to assess safety is vital for correctly estimating
  risk.”).)
  77
       (Crowley Dep. 129:7-9.) See also Toxicology Reference Manual at 636
  (“Even water, if consumed in large quantities, can be toxic.”).


                                              25
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 34 of 71 PageID:
                                  37891



  (excluding expert testimony that prisoner contracted cancer because he inhaled

  hazardous radioactive particles where the expert “ha[d] not determine[d] the dose”

  of radiation to which the inmate had been exposed); Wright v. Willamette Indus.,

  Inc., 91 F.3d 1105, 1107-08 (8th Cir. 1996) (concluding that trial court should have

  excluded expert testimony that defendant’s emissions caused plaintiffs’ injuries

  because the testimony was “not based on any knowledge about what amounts

  of . . . formaldehyde involve an appreciable risk of harm to human beings who

  breathe them”); Burgad v. Jack L. Marcus, Inc., 345 F. Supp. 2d 1036, 1042

  (D.N.D. 2004) (a “mere statement” that a certain chemical “has the capacity to

  cause injury” or that the chemical was present in the product purchased by the

  consumer was insufficient to establish causation; the effects of exposure to toxic

  substances “will always be dependent upon the dose, the duration of exposure, the

  method and manner of exposure, personal traits and habits, and the presence of

  other chemicals, toxic or otherwise”); Nat’l Bank of Commerce, 22 F. Supp. 2d at

  967 (finding there was no “reliable scientific proof of causation” because “at no

  point do plaintiff’s experts identify a dosage level of AFM that is known to cause

  laryngeal cancer in humans”).

        Plaintiffs’ experts’ heavy metal opinions must be excluded here because not

  a single one of plaintiffs’ experts was able to identify the supposed threshold for

  exposure to various heavy metals sufficient to cause ovarian cancer – or even



                                           26
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 35 of 71 PageID:
                                  37892



  inflammation.78 Nor was any expert able to quantify, even in rough terms, the

  amount of heavy metals to which genital talc users were purportedly exposed,79 let

  alone the amount of heavy metals that would reach a woman’s ovary through

  perineal talc use.80 In other words, none of plaintiffs’ experts has even attempted

  to show that users of the Products would be exposed to heavy metals above any

  identified threshold known to cause inflammation or ovarian cancer.

        Some of plaintiffs’ experts claimed – many for the first time at their

  depositions – that any exposure to heavy metals, no matter how trivial, is capable


  78
         (See, e.g., Zelikoff Dep. 282:10-24 (“Q. What are the exposure levels of
  these metals necessary to have biologic plausibility of ovarian cancer? A. As far
  as biological plausibility of these metals, these metals are – unless there are
  particular standards for a particular metal, nothing is really established for what it
  would take for nickel to cause ovarian cancer. However, the ability of these metals
  to produce inflammation are very, very low levels. And if they produce
  inflammation, then they have the potential to go on to produce cancer. And many
  of these metals do.”).)
  79
         (See, e.g., Carson Dep. 175:6-11, 176:5-10 (agreeing that he did not know
  the amounts of heavy metals in the Products and that he did not assess a woman’s
  exposure to heavy metals through use of talcum powder); Plunkett Dep. 263:24-
  264:1 (“No, I have not done a – a calculation of a potential dose with perineal
  application for any of the heavy metals.”); Clarke-Pearson Dep. 292:6-10 (“Q.
  How, if at all, did you factor the dose fragrances and heavy – or trace heavy metals
  into your analysis of the potential relationship between those compounds and
  ovarian cancer? A. I didn’t factor in.”); Plunkett Dep. 263:12-264:3 (admitting
  that she had done no analysis to determine the dose of chromium a woman would
  be exposed to “with perineal application”).)
  80
         (See, e.g., Carson Dep. 169:17-23 (“Q. Do you have any idea how much of
  these metals, if any, reaches a woman’s ovaries each time they use talc? A. I can’t
  tell you how much, but I can tell you that some does.”).)


                                           27
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 36 of 71 PageID:
                                  37893



  of causing ovarian cancer.81

        Courts across the country have rejected this so-called “any exposure”

  approach to causation as unscientific and unreliable under Daubert. See, e.g.,

  Anderson v. Ford Motor Co., 950 F. Supp. 2d 1217, 1224 (D. Utah 2013)

  (concluding that the “every exposure” theory is “not reliable enough evidence for

  the [c]ourt to allow it in under the standards of Daubert and Rule 702” because it

  “is based on [plaintiff’s experts’] lack of information sufficient to show the level of

  exposure which does not create a risk of mesothelioma”); Pluck v. BP Oil Pipeline

  Co., 640 F.3d 671, 679-80 (6th Cir. 2011) (“[I]t is well-settled that the mere

  existence of a toxin in the environment is insufficient to establish causation

  without proof that the level of exposure could cause the plaintiff’s symptoms.”); In

  re W.R. Grace & Co., 355 B.R. 462, 476 (Bankr. D. Del. 2006) (“The use of the no

  safe level or linear ‘no threshold’ model for showing unreasonable risk ‘flies in the

  face of the toxicological law of dose-response, that is, that ‘the dose makes the

  poison,’ which refers to the general tendency for a greater dose of a toxin to cause

  greater severity of responses in individuals, as well as greater frequency of


  81
        (See, e.g., Carson Dep. 171:6-21 (asserting that even a single particle of
  chromium, cobalt or nickel “within the microenvironment of the inflammatory
  process . . . is contributing to the carcinogenic potential” of talc); Zelikoff Dep.
  319:23-321:1, 321:21-322:21 (claiming that, in her “professional opinion,”
  exposure to even one particle of cobalt, chromium or nickel, either inhaled or
  applied perineally, could cause inflammation in the ovaries).)


                                             28
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 37 of 71 PageID:
                                  37894



  response in populations.’”) (citation omitted); Burgad, 345 F. Supp. 2d at 1042

  (“The mere presence of chemicals . . . is not sufficient, by itself, to establish

  liability or causation in a products liability action.”).

        Plaintiffs’ experts’ “any exposure” theory is even more problematic here

  because it wholly ignores that many of the trace heavy metals allegedly found in

  talc are also commonly found in the environment, including in food, drinking

  water or the air; indeed, chromium, cobalt and nickel are all recognized as essential

  nutrients in the United States. As the Third Circuit has explained, where exposure

  to a particular substance is common because the substance is a “‘constituent

  element’ of our environment,” plaintiffs seeking to prove causation must

  “demonstrate [that] they have been exposed” to the substance “to a greater extent

  than anyone else, i.e., that their exposure levels exceeded the normal background

  level.” In re TMI Litig., 193 F.3d 613, 644, 659 (3d Cir. 1999) (citations omitted),

  amended in nonmaterial part, 199 F.3d 158 (3d Cir. 2000). Accordingly, expert

  causation testimony that does not take into account other “common” sources of

  toxins in the environment is “decidedly unscientific.” Coleman v. Union Carbide

  Corp., No. 2:11-0366, 2013 WL 5461855, at *38-39 (S.D. W. Va. Sept. 30, 2013)

  (excluding expert testimony as unreliable and unhelpful where expert failed “to

  demonstrate that the source of the detected [toxic] substances” was the heavy-

  metal production facility and not one of the other potential sources “common in the



                                              29
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 38 of 71 PageID:
                                  37895



  area” for the same contaminants); see also Allen, 102 F.3d at 198-99 (excluding

  experts’ opinions that plaintiff’s workplace exposure to chemical, rather than other

  exposures, was the cause of his brain cancer where the experts “discounted” the

  other exposures and where the information that the experts had about the plaintiff’s

  workplace exposure was “so sadly lacking as to be mere guesswork”). This is

  because “[a] well-grounded methodology purposed on following the scientific

  method irrespective of results would not so easily cast aside potential

  confounders.” Coleman, 2013 WL 5461855, at *38-39.

        Here, as plaintiffs’ experts acknowledge, many of the trace metals

  purportedly present in talc are “naturally in our bodies” and “present in food,

  drinking water, bottled water, [and] vitamins.”82 And none of plaintiffs’ experts

  has any evidence suggesting that the levels of these heavy metals are higher in

  perineal talc users as compared to non-users.83

        In short, plaintiffs’ experts’ “any exposure” theory is not based on scientific

  evidence, but rather on their “lack of information” about the level of exposure to



  82
        (Carson Dep. 169:24-170:9; see also, e.g., Moore Rep. at 50-68.)
  83
         (See, e.g., Carson Dep. 170:10-16; Kane Dep. 325:2-9 (“Q. [T]here’s no
  medical or scientific evidence that you would tell this court that the levels of heavy
  metals in women who use talcum powder in the genital area are higher than
  women who have never used talcum powder? A. I’m not aware of studies that
  have been done that have looked at the levels of those heavy metals in ovarian
  tissue or blood levels.”).)


                                           30
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 39 of 71 PageID:
                                  37896



  heavy metals that is sufficient to create a genuine risk to human health and whether

  the amounts of the metals alleged to be in the Products exceeds that level.

  Anderson, 950 F. Supp. 2d at 1224. Accordingly, these opinions are speculative

  and unreliable under both Daubert and Rule 702 and should be excluded.

               Plaintiffs’ Experts Ignore The Valence State Of
               Chromium And The Bioavailability Of Nickel,
               Further Rendering Their Opinions Unreliable.

         Finally, plaintiffs’ experts compound their errors by ignoring the specific

  chemical forms of the heavy metals supposedly found in talc, further rendering

  their opinions unreliable.

               1.     Chromium
         Several of plaintiffs’ experts’ opinions regarding the carcinogenicity of

  chromium allegedly found in talc are unreliable for the additional reason that they

  fail to sufficiently consider the valence state of the metal in opining about its

  toxicity.

         As plaintiffs’ experts acknowledge, chromium exists in different forms.84

  The most prevalent and stable form of chromium – chromium (III), or trivalent

  chromium – “is a naturally occurring element found in rocks, animals, plants, soil,

  and volcanic dust and gases” where it exists in combination with other elements to




  84
         (See, e.g., Zelikoff Rep. at 9.)


                                            31
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 40 of 71 PageID:
                                  37897



  form various compounds.85 Humans may ingest chromium through certain foods,

  and chromium is present in “certain ambient environments.”86 Chromium (III) is

  considered non-toxic to humans, and IARC and other agencies have not found it to

  be carcinogenic.87

        By contrast, chromium (VI) – or hexavalent chromium – rarely occurs

  naturally.88 Instead, it is primarily generated and released into the environment

  during the manufacturing process, a byproduct of rust inhibitors used in cooling

  towers and chemicals used in the manufacture of metal chromates and by the

  chromeplating industry.89 Studies have shown that chromium (VI) is a carcinogen,

  but few of those studies provide “adequate exposure data for use in risk

  estimation.”90

        In opining that chromium allegedly found in talcum powder causes ovarian

  cancer, a number of plaintiffs’ experts ignore the differences between trivalent and

  hexavalent chromium. Indeed, several of plaintiffs’ experts assert that chromium


  85
        (Id.)
  86
        (Zelikoff Dep. 289:8-13.)
  87
        (Tuttle Rep. at 37; Moore Rep. at 52-53.)
  88
        (Tuttle Rep. at 37.)
  89
          See U.S. Envtl. Protection Agency, CAS No. 18540-29-9, Toxicological
  Review of Hexavalent Chromium 47-48 (1998) (attached as Ex. A144 to Tersigni
  Cert.).
  90
        Id. at 41.


                                           32
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 41 of 71 PageID:
                                  37898



  in talcum powder contributes to the product’s carcinogenicity without

  distinguishing between valence states at all. For example:

       • Dr. Carson asserts that “[t]he presence of carcinogenic metals such as
         chromium . . . in commercial talcum powder products, adds to their
         carcinogenic potency.”91 His report nowhere differentiates between
         chromium (III) and chromium (VI). At his deposition, he acknowledged that
         he did not “know specifically” the valence state of chromium allegedly
         found in cosmetic talc.92

       • Dr. Plunkett states that talcum powder contains “toxic compounds” like
         “chromium” and that chromium is a “known human carcinogen.”93 She
         never acknowledges that different forms of chromium exist.

       • Dr. Smith-Bindman asserts that talcum powder contains chromium (VI), but
         she cites to no published literature, testing data, internal documentation or
         other evidence supporting that opinion.94 She does not discuss chromium
         (III) in her report; nor does she explain that the potential carcinogenicity of
         chromium can vary depending on its valence state.

          And even the experts who do acknowledge that chromium exists in different

  forms do not offer any opinions as to the form of chromium that is allegedly found

  in talc. For example, Dr. Krekeler asserts that “high levels of chromium” were

  observed in certain talc mines, but admits that no testing was conducted to

  determine the valence state of the chromium.95 Similarly, Dr. Cook submits that

  the talc ores “contained high levels of heavy metals including . . . chromium,

  91
          (Carson Rep. at 7.)
  92
          (Carson Dep. 180:17-181:10.)
  93
          (Plunkett Rep. ¶¶ 29, 36; see also id. ¶¶ 67, 101.)
  94
          (Smith-Bindman Rep. at 16.)
  95
          (Krekeler Rep. at 36.)


                                             33
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 42 of 71 PageID:
                                  37899



  [a] known carcinogen[].”96 But Dr. Cook did not undertake any testing to

  determine the “ratio of trivalent Cr(III) versus hexavalent Cr(VI).”97 Nor do

  plaintiffs’ experts point to any evidence suggesting that chromium (VI) is more

  likely to be found in talc than chromium (III). This is not surprising. After all, as

  Dr. Moore explained, “if chromium is present in talc products, it is most likely in

  the form of chromium (III) present in rock.”98

        The only one of plaintiffs’ experts to assert that the Products contain

  chromium (VI) is Dr. Zelikoff,99 who attempts to support this position by pointing

  to a 1968 paper in which “22 cosmetic talcum products purchased off the shelf

  were analyzed for fibrous content, selected metals and quartz.”100 In that analysis,

  the author notes that “[q]ualitative tests showed some of the chromium in the

  talcum products to be in the hexavalent state.”101 But there is no indication that


  96
        (Am. Cook Rep. at 42.)
  97
        (Id. at 32.)
  98
        (Moore Rep. at 54.)
  99
         As noted above, Dr. Smith-Bindman asserts that chromium (VI) is present in
  talc but cites no supportive evidence and does not acknowledge chromium (III) or
  the relevance of the differing valence states to carcinogenicity, suggesting that she
  merely (incorrectly) assumed that the chromium found in talc ore is of the
  hexavalent variety.
  100
       (Zelikoff Rep. at 10 (citing Cralley et al., Fibrous and Mineral Content of
  Cosmetic Talcum Products, 29(4) Am Ind Hyg Assoc J. 350 (1968) (“Cralley
  1968”) (attached as Ex. A22 to Tersigni Cert.)).)
  101
        Cralley 1968 at 352.


                                            34
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 43 of 71 PageID:
                                  37900



  any of the tested products included JJCI’s talcum powder, and in any event, the

  study concluded that, in most of the products tested, the levels of “cobalt, nickel,

  chromium, and manganese were generally of a low magnitude and within a narrow

  range.”102 Accordingly, the study at issue does not support Dr. Zelikoff’s opinion

  that chromium (or any other heavy metal) allegedly found in the Products could

  cause ovarian cancer.

               2.     Nickel

        Several of plaintiffs’ experts also ignore scientific studies indicating that the

  carcinogenicity of nickel compounds is not determined by the presence of nickel

  alone, but rather by the degree to which nickel ions are biologically available.

        Nickel is a naturally-occurring element found in the earth’s crust.103 A wide

  range of nickel-containing compounds exists, including some compounds that are

  soluble and some that are insoluble.104 Based on animal studies and studies of

  nickel workers, some nickel compounds have been classified as carcinogenic.105

  These studies have shown that different nickel compounds are associated with

  different types of tumors. For example, intratracheal instillation (the introduction

  102
        Id. at 353.
  103
         Agency for Toxic Substances & Disease Registry, U.S. Dep’t of Health &
  Human Servs., Toxicological Profile for Nickel, at 2 (2005) (“ATSDR Nickel
  Profile”) (attached as Ex. A5 to Tersigni Cert.).
  104
        See id. at 2, 15.
  105
        Id. at 7.


                                            35
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 44 of 71 PageID:
                                  37901



  of a substance directly into the trachea) of insoluble nickel compounds has been

  associated with increases in lung tumors.106 By contrast, a study by NTP using a

  soluble nickel compound – nickel sulfate hexahydrate – observed no evidence of

  carcinogenic activity.107 Given these differences, investigators have proposed that,

  when assessing the effects of nickel exposure, “it is important to consider what

  form of nickel a person is exposed to and its bioavailability.”108 For example, in a

  2011 study focusing on inhalation, the authors concluded that the bioavailability of

  nickel ions from different compounds was dependent on each compound’s

  respiratory toxicity, how fast the body was able to clear the compound from the




  106
         See IARC 2012 Monograph at 192; Int’l Agency for Research on Cancer,
  World Health Org., 49 Monographs on the Evaluation of Carcinogenic Risks to
  Humans: Chromium, Nickel and Welding 325-326 (1990) (attached as Ex. A71 to
  Tersigni Cert.); Nat’l Toxicology Program, U.S. Dep’t of Health & Human Servs.,
  No. 451, Toxicology and Carcinogenesis of Nickel Oxide (CAS No. 1313-99) in
  F344/N Rats and B6C3F1 Mice (Inhalation Studies) (1996) (attached as Ex. A101
  to Tersigni Cert.); Nat’l Toxicology Program, U.S. Dep’t of Health & Human
  Servs., No. 453, Toxicology and Carcinogenesis of Nickel Subsulfide (CAS No.
  12035-72-2) in F344/N Rats and B6C3F1 Mice (Inhalation Studies) (1996)
  (attached as Ex. A102 to Tersigni Cert.).
  107
         See Nat’l Toxicology Program, U.S. Dep’t of Health & Human Servs., No.
  454, Toxicology and Carcinogenesis Studies of Nickel Sulfate Hexahydrate (CAS
  No. 10101-97-0) in F344 Rats and B6C3F1 Mice (Inhalation Studies) (1996)
  (attached as Ex. A103 to Tersigni Cert.).
  108
        ATSDR Nickel Profile at 255.


                                           36
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 45 of 71 PageID:
                                  37902



  lung, how readily cells absorbed the compound and how readily the compound

  dissolved into nickel ions.109

        A number of plaintiffs’ experts fail to take the bioavailability of nickel into

  consideration in rendering their opinions. For example, Dr. Zelikoff opines that

  “[i]n experimental animals, nickel compounds induce tumors at virtually all sites

  of application.”110 But as noted above, a two-year inhalation study of rats using

  nickel sulfate hexahydrate found no evidence of tumors. Likewise, IARC notes

  that in a two-year, multiple-dose study, oral nickel sulfate hexahydrate did not

  result in carcinogenesis.111 These studies show that, in order to draw conclusions

  regarding the carcinogenicity of nickel in this case, it is important to know the

  specific form of nickel purportedly found in the Products. For this reason, too,

  plaintiffs’ experts’ opinions that nickel contributes to talc’s supposed

  carcinogenicity lack a scientific basis and must be excluded.




  109
        See Goodman et al., The nickel ion bioavailability model of the carcinogenic
  potential of nickel-containing substances in the lung, 41(2) Crit Rev Toxicol. 142
  (2011) (attached as Ex. A48 to Tersigni Cert.).
  110
        (Zelikoff Rep. at 9 (citations omitted).)
  111
        IARC 2012 Monograph at 190.


                                            37
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 46 of 71 PageID:
                                  37903



  II.   DR. CROWLEY’S OPINION THAT THE FRAGRANCES
        USED IN JJCI’S TALCUM POWDER CONTRIBUTE TO THE
        PRODUCTS’ CARCINOGENICITY LACKS FOUNDATION.

        Several of plaintiffs’ experts also assert that the fragrances added to the

  Products contribute to their alleged propensity to cause ovarian cancer. But

  plaintiffs’ primary expert on this topic – Dr. Michael Crowley – consistently

  misunderstood or misapplied the sources he relied upon to draw his conclusions.

  And none of plaintiffs’ experts is able to point to any scientific literature

  suggesting a link between exposure to the fragrance substances in the Products and

  ovarian cancer. In addition, plaintiffs have zero evidence that the dose of the

  fragrance components, which together account for less than one percent of the

  overall product, is capable of contributing to the supposed carcinogenicity of talc.

               Dr. Crowley Lacks “Good Grounds” For His Opinions.

        Plaintiffs primarily offer the testimony of Michael Crowley in support of

  their claim that the fragrances added to the Products contribute to the alleged

  propensity of these products to cause ovarian cancer. The Court should exclude

  Dr. Crowley’s opinions because he lacks “good grounds” for his conclusions.

        Rule 702 requires “expert testimony to be reliably based upon scientific

  methods.” Magistrini v. One Hour Martinizing Dry Cleaning, 180 F. Supp. 2d

  584, 594 (D.N.J. 2002), aff’d, 68 F. App’x 356 (3d Cir. 2003). In other words, an

  “expert’s opinions must be based on the methods and procedures of science” – i.e.,



                                             38
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 47 of 71 PageID:
                                  37904



  “the expert must have ‘good grounds’ for his or her belief.” In re Human Tissue

  Prods. Liab. Litig., 582 F. Supp. 2d 644, 656 (D.N.J. 2008) (quoting In re Paoli

  R.R. Yard PCB Litig., 35 F.3d 717, 742 (3d Cir. 1994)). When an expert takes a

  step that “completely changes a reliable methodology” or “misapplies [his]

  methodology,” his testimony becomes unreliable and therefore is inadmissible. In

  re Paoli, 35 F.3d at 745; see also Patrick v. FirstEnergy Generation Corp., Nos.

  08-1025, 08-1030, 2014 WL 992805, at *2 (W.D. Pa. Mar. 13, 2014) (“[E]xperts

  are not permitted to engage in a ‘haphazard, intuitive inquiry’ . . . .”) (citation

  omitted). Likewise, when an expert’s conclusions do not “reliably flow from the

  facts known to the expert and the methodology used,” those conclusions must be

  excluded from trial. Magistrini, 180 F. Supp. 2d at 595, 603-08 (citation omitted)

  (excluding expert whose application of his methodology was unreliable); see also,

  e.g., Allgood v. Gen. Motors Corp., No. 102CV1077DFHTAB, 2006 WL 2669337,

  at *29 (S.D. Ind. Sept. 18, 2006) (expert’s “misapplication of his own source

  reveals a methodological flaw critical to his opinion”).

        Here, Dr. Crowley’s opinions lack “good grounds” because they do not

  “reliably flow from the facts known” to him. Dr. Crowley claims that the

  ingredients in the fragrances used in Johnson’s Baby Powder and Shower to




                                             39
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 48 of 71 PageID:
                                  37905



  Shower are “not in compliance with governmental and industry standards.”112 To

  arrive at this opinion, Dr. Crowley searched materials available in the “public

  domain” to perform a “regulatory review” of the fragrances in the Products.113 But

  many of Dr. Crowley’s conclusions are inconsistent with – or contrary to – the

  information set forth in the sources he cites. For example:

        • Dr. Crowley asserts that “Myroxylon Pereirae (Balsam Peru) Oil, present in
          Baby Powder, is prohibited by the International Fragrance Association
          (IFRA) for use as a fragrance ingredient and on the EU Annex ii of
          chemicals prohibited from cosmetics in Europe.”114 But the ingredient that
          is prohibited by IFRA is peru balsam crude.115 Peru balsam extracts and
          distillates – the fragrance ingredient added to Johnson’s Baby Powder – are
          permitted for use in specified quantities. Id. At his deposition, Dr. Crowley
          explained that he confused the two ingredients because they had “the same
          exact [identification] number.”116 He also offered “to update [his] report” in
          view of the fact that “the prohibited material” was not the ingredient being
          used in Johnson’s Baby Powder.117

        • Dr. Crowley asserts that four fragrance ingredients – styrene, coumarin,
          eugenol and D-limonene – are “potential carcinogens” based on IARC’s
          Group 3 classification.118 But IARC’s Group 3 classification means that a
          particular substance “is not classifiable as to its carcinogenicity in



  112
           (Crowley Rep. at 11.)
  113
           (Id. at 18; Crowley Dep. 110:23-111:15, 360:7-10.)
  114
           (Crowley Rep. at 11; see also id. at 19, 64.)
  115
        See Index of IFRA Standards – 48th Amendment at 9 (attached as Ex. A69
  to Tersigni Cert.).
  116
           (Crowley Dep. 171:23-172:3.)
  117
           (Id. 172:24-173:3.)
  118
           (See Crowley Rep. at 64.)


                                              40
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 49 of 71 PageID:
                                  37906



           humans.”119 In other words, for substances that fall into Group 3, there is
           inadequate evidence that the substance causes cancer in humans – and, to the
           contrary, there may be “strong evidence that the mechanism of
           carcinogenicity in experimental animals does not operate in humans.”120

        • Dr. Crowley claims that benzophenone was “removed from use in foods by
          FDA . . . due to histiocytic sarcoma observed in ovaries and uterus, higher
          incidences of kidney tumors and leukemia in animal studies . . . , and in vivo
          estrogenic activity.”121 But the 2006 NTP study that Dr. Crowley cites in
          support of this statement did not conclude that benzophenone can cause
          ovarian cancer; rather, the study’s authors concluded that the histiocytic
          sarcomas they observed “were highly invasive” and affected “[m]ultiple
          organs.”122 As the FDA noted in discussing this study, histiocytic sarcomas
          are “rarely reported in humans” and “were found only at dose levels that
          induced toxicity” in rodents – no increase in tumor incidence was reported at
          the lowest test dose. Food Additive Regulations; Synthetic Flavoring
          Agents and Adjuvants, 83 Fed. Reg. 50,490, 50,495 (Oct. 9, 2018).
          Moreover, the FDA did not decide to remove benzophenone due to any
          purported concern about human health effects. To the contrary, the FDA
          concluded that “benzophenone is unlikely to induce tumors in humans at
          current use levels as a synthetic flavoring substance and adjuvant in food.”
          Id. at 50,495 (emphasis added).

        • Dr. Crowley claims that p-cresol is “possibly carcinogenic,” pointing to a
          1990 report published by the EPA.123 In that report, the EPA grouped
          p-cresol as a Classification C carcinogen – a “possible human carcinogen” –



  119
         Int’l Agency for Research on Cancer, World Health Org., IARC Monograph
  on the Evaluation of Carcinogenic Risks to Humans: Preamble 23 (2006) (attached
  as Ex. A73 to Tersigni Cert.).
  120
           (Id. at 64-65.)
  121
           (Crowley Rep. at 48 (citations omitted); see also id. at 65.)
  122
          Rhodes et al., Carcinogenesis studies of benzophenone in rats and mice,
  45(5) Food Chem Toxicol. 843, 848-49 (2007) (attached as Ex. A121 to Tersigni
  Cert.).
  123
           (Crowley Rep. at 12.)


                                              41
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 50 of 71 PageID:
                                  37907



           based on “increased incidence of skin papillomas in mice.”124 In a more
           recent review, however, the Agency for Toxic Substances and Disease
           Registry concluded that, based on EPA’s updated criteria for
           carcinogenicity, p-cresol “falls in the category of chemicals for which there
           is ‘inadequate information to assess carcinogenic potential.’”125

        • Dr. Crowley states that “Musk ketone is suspected of being a carcinogen,
          and has been classified as a Category 3 carcinogen by the Scientific
          Committee on Health and Environmental Risks (SCHER) in Europe.”126
          SCHER classified musk ketone as a Category 3 carcinogen – i.e., a
          substance with limited evidence of carcinogenic effect – based on data
          related to musk xylene because there was no test data for musk ketone
          itself.127 The SCHER panel determined that the classification of musk
          xylene was “a borderline case since an increase in liver tumours in the
          highly sensitive B6C3F1 mouse is considered of little relevance for human
          hazard assessment.”128 Notably, the European Union’s Institute for Health
          and Consumer Protection recognized that musk ketone is commonly used in
          fragrances and determined there was “no need for risk reduction measures”
          to reduce exposures below current levels.129


  124
         U.S. Envtl. Protection Agency, Integrated Risk Information System, 4-
  Methylphenol; CASN 106-44-5 4 (1993), https://cfpub.epa.gov/ncea/iris/
  iris_documents/documents/subst/0302_summary.pdf (attached as Ex. A145 to
  Tersigni Cert.).
  125
        Agency for Toxic Substances & Disease Registry, U.S. Dep’t of Health &
  Human Servs., Toxicological Profile for Cresols, at 12 (2008) (attached as Ex. A4
  to Tersigni Cert.).
  126
           (Crowley Rep. at 12; see also id. at 48.)
  127
        European Commission Health & Consumer Protection Directorate-General,
  Sci. Committee on Health & Envt’l Risks (SCHER), Opinion on Classification of
  Musk Ketone 3 (Jan. 2006) (attached as Ex. A34 to Tersigni Cert.).
  128
           Id.
  129
          See European Chemicals Bureau, CAS No: 81-14-1, EINECS No. 201-328-
  9, 4’-Tert-Butyl-2’,6’-Dimethyl-3’,5’-Dinitroacetophenone (Musk Ketone)
  Summary Risk Assessment Report 27 (2005) (attached as Ex. A33 to Tersigni
  Cert.).


                                              42
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 51 of 71 PageID:
                                  37908



        As these examples make plain, Dr. Crowley engaged in a “haphazard”

  inquiry to arrive at conclusions that are unsupported by the very data on which he

  claims to rely. For this reason alone, the Court should exclude his opinions under

  Daubert.

               Dr. Crowley’s Opinions Are Also Unreliable Because
               There Is No Scientific Evidence Linking Fragrance
               Exposure To Ovarian Cancer.

        As set forth above, courts have made clear that expert opinions are

  unreliable when there is no scientific literature “supporting a correlation between

  the suggested causative agent and the type of cancer experienced by the plaintiff.”

  Burleson, 393 F.3d at 586; see also Joiner, 522 U.S. at 145-46 (district court

  properly excluded expert opinion that plaintiff’s exposure to PCBs contributed to

  his cancer where the studies underlying the expert’s opinion “did not suggest a link

  between the increase in lung cancer deaths and the exposure to PCB’s”); Nat’l

  Bank of Commerce, 22 F. Supp. 2d at 983 (excluding expert testimony on

  causation where experts could not point to any “scientific studies or medical

  literature that show[ed] any correlation between exposure to [the purported

  carcinogen] and laryngeal cancer”).

        These same principles compel exclusion of Dr. Crowley’s fragrance

  opinions. Dr. Crowley has been offered to support plaintiffs’ theory that the

  fragrances added to JJCI’s talcum powder “contribute to the inflammatory



                                           43
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 52 of 71 PageID:
                                  37909



  properties, toxicity, and potential carcinogenicity of the products.”130 But as Dr.

  Crowley repeatedly made clear during his deposition, there are no studies linking

  any of the fragrances used in JJCI’s talcum powder to ovarian cancer in humans:

               Q. Are you aware of any publication that links the fragrance
               chemicals in baby powder and Shower to Shower to ovarian
               cancer?

               A. I don’t believe I found a source that made that association.131

        Plaintiffs’ other experts – including plaintiffs’ toxicologist (Dr. Zelikoff),

  regulatory expert (Dr. Plunkett), gynecological oncologist (Dr. Clarke-Pearson)

  and epidemiologist (Dr. Smith-Bindman) – are in accord: not a single one was

  able to identify anything in the medical literature connecting the fragrances used in

  JJCI’s talcum powder to inflammation in the ovaries or ovarian cancer.132


  130
        (Crowley Rep. at 11.)
  131
          (Crowley Dep. 114:9-15; see also id. 199:16-19 (“I am not aware of an
  epidemiological study substantiating the causation of ovarian cancer from the so-
  called fragrance chemicals.”); id. 234:5-20 (confirming that none of the fragrances
  listed in Table 7 of his report had “been studied for ovarian cancer in humans”).)
  At his deposition, Dr. Crowley repeatedly testified that he lacked knowledge about
  the effect of fragrance ingredients on human ovaries because it is “unethical” to do
  “those kind of studies” in humans. (See, e.g., id. 222:4-7; id. 282:9-12.) But
  animal studies have identified several agents (not present in the fragrances at issue
  here) that exhibit “clear or some evidence of carcinogenicity” in the ovaries of
  animal models. See Nat’l Toxicology Program, Organ Sites with Neoplasia
  Guided Search Health, https://manticore.niehs.nih.gov/cebssearch/
  support/view/CEBS_Organ-Sites-Neoplasia-Guided-Search-Help.pdf (last updated
  July 21, 2017) (attached as Ex. A99 to Tersigni Cert.).
  132
         (See Zelikoff Dep. 313:21-314:3 (conceding that none of the chemicals used
  in fragrances has been reported in the medical literature to induce inflammation in
                                                                                    (cont'd)


                                            44
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 53 of 71 PageID:
                                  37910



          Unable to point to any human studies linking ovarian cancer with fragrances,

  Dr. Crowley resorts to cell cultures, primarily pointing to studies using Chinese

  hamster ovary cells as evidence of an animal model that supports an increased risk

  of ovarian cancer.133

          Courts routinely “caution against direct extrapolation from cellular . . .

  studies to humans.” In re Zoloft (Sertraline Hydrochloride) Prods. Liab. Litig., 26

  F. Supp. 3d 466, 477 (E.D. Pa. 2014). This is because in vitro studies “necessarily

  remove the cells from the dynamic metabolic context in which the human body

  actually processes chemical compounds.” In re Accutane Prods. Liab., 511 F.

  Supp. 2d 1288, 1294-95 (M.D. Fla. 2007). Accordingly, “[a] positive animal study

  merely suggests that there might be a need to study the agent in humans”; it does
  ________________________
  (cont'd from previous page)
  the ovaries); Plunkett Dep. 275:13-25 (no scientific evidence indicating that the
  fragrances were capable of causing ovarian cancer); Clarke-Pearson Dep. 289:12-
  290:8 (stating that he was not aware of any scientific literature indicating that the
  fragrances in JJCI’s talcum powder could cause ovarian cancer or inflammation);
  Dep. of Rebecca Smith-Bindman, M.D. Vol. II 320:21-25, Feb. 8, 2019 (attached
  as Ex. B42 to Tersigni Cert.) (“Q. There have been no fragrance chemicals, to
  your knowledge, that have been found in a study to be associated with ovarian
  cancer, correct? A. I – I know of no – no such exploration.”) (objection omitted).)
  133
         (See Crowley Dep. 217:12-218:5 (“we have animal studies that show
  toxicity issues with cells in animal models, like Chinese hamster ovary cell
  models”); id. 117:10-12 (asserting that benzyl alcohol was found to be “cytogenic
  in Chinese hamster ovary cells” in a National Toxicology Program study
  conducted in 1989); id. 221:20-222:2 (“Q. Is d-Limonene a genotoxic material?
  A. I don’t believe it’s been classified as that, but cytotoxicity against Chinese
  hamster ovary cells indicates that it could be against ovaries, at least in this animal
  model.”).)


                                             45
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 54 of 71 PageID:
                                  37911



  not “render an admissible opinion” that a substance is toxic in humans. Wade-

  Greaux, 874 F. Supp. at 1469; see also, e.g., In re Rezulin Prods. Liab. Litig., 369

  F. Supp. 2d 398, 429-35 (S.D.N.Y. 2005) (finding that cell studies of rats were not

  “a reliable basis for extrapolating to the liver of a living human”).

        Here, although Dr. Crowley agreed that “it’s possible that an ingredient can

  cause or contribute to the development of cancer or a cancer in an animal but not in

  humans,”134 he never explains the basis for his extrapolations from the animal

  studies he cites – none of which is supported by human data. This is not

  surprising; after all, none of the studies, including the in vitro studies using hamster

  ovary cells, shows an increase in rates of ovarian cancer. See, e.g., Perry v.

  Novartis Pharm. Corp., 564 F. Supp. 2d 452, 466 (E.D. Pa. 2008) (expert

  conclusion that exposure to drug could cause non-Hodgkin lymphoma not reliable

  where studies showed that animals developed lymphoma or non-lymphoma tumors

  but not specifically non-Hodgkin lymphoma); cf. In re Accutane, 511 F. Supp. 2d

  at 1295 (cell studies that used cancer cells could not be reliably extrapolated to

  normal intestinal cells). Moreover, cell-line studies like those using hamster ovary

  cells “necessarily remove the cells from the dynamic metabolic context in which

  the human body actually processes chemical compounds.” In re Accutane, 511 F.

  Supp. 2d at 1294-95. The female reproductive and immune systems, by contrast,

  134
        (Crowley Dep. 212:22-213:2.)


                                            46
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 55 of 71 PageID:
                                  37912



  involve a number of different types of cells and include natural repair mechanisms

  for foreign substances. Thus, while in vitro studies like the ones relied upon by Dr.

  Crowley may “suggest[] that there might be a need to study the agent in humans,”

  they cannot support an opinion that any fragrance ingredient is toxic in humans.

  Wade-Greaux, 874 F. Supp. at 1469. This is particularly true given that – as Dr.

  Crowley admits – a number of factors affect how a body responds to fragrances,

  including the “route of administration” and “the kinetics of how [the fragrances

  are] metabolized, distributed, and eliminated.”135

        Notably, the relevant literature makes clear that Chinese hamster ovary cells

  are commonly used in mutagenicity assays because they “exhibit a routine cloning

  efficiency higher than 80% in a reasonably well-defined medium.”136 While data

  obtained from Chinese hamster ovary cell assays may “indicate a likelihood or

  potential of the test chemical to be a mutagen or carcinogen for humans . . . a direct

  correlation between mutagenicity in the CHO/HGPRT assay and in animals or

  humans is not fully established.”137 Therefore, data from Chinese hamster ovary

  cells should not be “a basis for classifying chemicals either as animal or human

  135
        (Crowley Dep. 214:5-22.)
  136
        Hsie et al., The Use of Chinese Hamster Ovary Cells to Quantify Specific
  Locus Mutation and to Determine Mutagenicity of Chemicals. A Report of the
  Gene-Tox Program, 86(2) Mutat Res. 193, 196 (1981) (attached as Ex. A66 to
  Tersigni Cert.).
  137
        Id. at 205.


                                           47
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 56 of 71 PageID:
                                  37913



  mutagens/carcinogens or as nonhazardous” or to “establish acceptable exposure

  levels.”138 Moreover, the cells “in no way represent the target tissue of the

  chemical being tested.”139 Thus, Dr. Crowley’s suggestion that the results from

  assays using hamster ovary cells indicate that human ovary cells are apt to react

  similarly lacks foundation and therefore cannot support his opinions either.

               Dr. Crowley’s Failure To Analyze Dosage Further
               Renders His Opinions Inadmissible.

        Dr. Crowley’s fragrance opinions are inadmissible for another, independent

  reason: his failure to identify a dose-response threshold, i.e., the level of exposure

  to fragrance ingredients that would be necessary to cause harm.

        At his deposition, Dr. Crowley acknowledged the “central tenet” of

  toxicology noted above that dose is critical,140 explaining that “most materials

  could be hazardous if too much is consumed or if the exposure is too great.”141

  Nevertheless, Dr. Crowley did not perform a dose-response assessment in this case

  for any of the fragrances in the Products.142




  138
        Id.
  139
        (Moore Rep. at 89.)
  140
        See Toxicology Reference Manual at 636.
  141
        (Crowley Dep. 129:7-9.)
  142
        (Id. 124:3-13.)


                                            48
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 57 of 71 PageID:
                                  37914



        Specifically, Dr. Crowley does not know the exposure levels at which the

  fragrances can allegedly cause ovarian cancer.143 He also does not know the

  amount of any particular fragrance ingredient in the Products.144 As a result, Dr.

  Crowley does not know the amount of any fragrance ingredient to which a woman

  is exposed through talc use.145 Accordingly, Dr. Crowley’s fragrance opinions

  must be excluded for all the same reasons explained in connection with plaintiffs’

  experts’ heavy metal opinions in Section I.B, above.

        Dr. Crowley’s attempts to defend his opinion despite this fundamental

  shortcoming all lack merit.

        First, in lieu of identifying true levels of exposure ostensibly associated with

  ovarian cancer, Dr. Crowley attempts to rely on regulatory thresholds identified for

  some of the fragrances at issue. For example, Dr. Crowley states that, “[o]f the



  143
        (Id. 309:12-20.)
  144
         (See, e.g., id. 225:14-19 (does not know the concentration of d-Limonene in
  the Products); id. 232:23-233:4 (does not know the concentration of benzaldehyde
  in the Products); id. 252:19-253:3 (does not know the concentration of styrene in
  the Products).)
  145
         (Id. 201:7-202:6; see also id. 225:21-226:3 (does not know what dose of d-
  Limonene a woman would be exposed to through talc use); id. 233:5-13 (does not
  know the amount of benzaldehyde to which a woman using talcum powder would
  be exposed); id. 253:7-14 (does not know “the amount of exposure or the duration
  of exposure” to styrene from talcum powder use); id. 207:16-22 (admitting that he
  has done no testing or analysis to quantify the difference between the dose applied
  to the perineal region and the dose that would reach the ovaries).)


                                           49
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 58 of 71 PageID:
                                  37915



  141 fragrance chemicals in the product, 23 fragrances have a Category 5

  Restriction” – meaning that IFRA has set exposure limits to those fragrances.146

         But regulatory thresholds are set according to policy and precautionary

  principles; they are no substitute for scientific evidence establishing dangerous

  levels of exposure. See, e.g., McClain v. Metabolife Int’l, Inc., 401 F.3d 1233,

  1249 (11th Cir. 2005) (“[T]he procedures commonly used in ‘risk assessment’ for

  the purpose of establishing public health guidelines that represent ‘acceptable’

  exposure levels for large populations are often . . . of marginal relevance to

  estimating ‘causation’ . . . .”) (quoting David L. Eaton, Scientific Judgment and

  Toxic Torts–A Primer in Toxicology for Judges and Lawyers, 12 J.L. & Pol’y 5, 34

  (2003)). And in any event, as already noted, Dr. Crowley has no evidence that use

  of the Products would result in exposure that exceeds these thresholds. To the

  contrary, he expressly disclaimed such knowledge.147 Accordingly, regulatory

  thresholds at best serve to highlight Dr. Crowley’s failure to prove dose, rather

  than justify it.




  146
         (Crowley Rep. at 39.)
  147
         (Crowley Dep. 209:10-210:2; see also, e.g., id. 327:2-331:2 (stating that
  although there are “a bunch of” fragrance chemicals that have exposure
  restrictions, he was unable to “make a judgment as to whether [the fragrance]
  present in baby powder exceeds” the regulatory threshold or not).)


                                            50
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 59 of 71 PageID:
                                  37916



        Second, Dr. Crowley blames his failure to conduct a dose-response

  assessment or determine whether the amount of fragrance chemicals in talc

  exceeded safe limits on the fact that he was not provided with “information to

  know how much of each fragrance chemical was in the composition.”148 This

  argument also fails.

        As a threshold matter, Dr. Crowley’s protest that he did not perform an

  essential step in proving causation because he lacked sufficient data once again

  only confirms, rather than negates, the unreliability of his opinions. As another

  court explained in excluding plaintiffs’ causation experts, “[t]he failure to address

  the issue of dosage in a scientific manner is just one more reason to conclude that

  plaintiffs’ experts did not reach their conclusions on the basis of the scientific

  method.” Perry, 564 F. Supp. 2d at 472 (excluding experts that made “no attempt

  to demonstrate sufficient dosage, but instead simply ignore the question of dosage

  entirely making only vague and unquantifiable statements like ‘[plaintiff] was

  exposed to a substantial amount of pimecrolimus cream for a prolonged period of

  time’”) (citation omitted); see also, e.g., Wade-Greaux, 874 F. Supp. at 1481

  (“Because the methodologies of plaintiff’s expert witnesses do not even consider

  human therapeutic doses, I conclude that those methodologies are so patently

  148
         (Id. 124:3-13; see also id. 200:24-201:5 (“Q. You have not been able to do a
  dose response analysis. Correct? A. Again, I couldn’t do it because I didn’t have
  the information from J&J, I suppose, to enable doing that.”) (objection omitted).)


                                            51
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 60 of 71 PageID:
                                  37917



  unreliable and unlikely to lead to accurate results that they would be unhelpful to a

  trier of fact.”); Nat’l Bank of Commerce v. Dow Chem. Co., 965 F. Supp. 1490,

  1502 (E.D. Ark. 1996) (“At a minimum, we think that there must be evidence from

  which the fact finder can conclude that the plaintiff was exposed to levels of that

  agent that are known to cause the kind of harm that the plaintiff claims to have

  suffered.”), aff’d, 133 F.3d 1132 (8th Cir. 1998) (per curiam).

        In any event, the basic premise of Dr. Crowley’s complaint – that he did not

  have the data he needed – is wrong. A number of documents that were produced to

  plaintiffs – including documents that Dr. Crowley cites in his report – list the

  maximum concentration of fragrance ingredients in the Products. For example, the

  formulation documentation shows that Johnson’s Baby Powder contained a

  maximum of 0.22 percent fragrance ingredients,149 and other documents produced

  in discovery revealed the constituent ingredients of the fragrance.150 While Dr.

  Crowley complained that the documents he saw did not include units,151 units are

  not necessary to understand exposure levels. Even without units, it is easy to

  discern that each ingredient is necessarily less than 0.22% of ingredients in each

  exposure to talc (since 0.22% is the total amount of all fragrance ingredients


  149
        (See JNJTALC000891091.)
  150
        (Attorneys’ Eyes Only Exs. 1-3.)
  151
        (Crowley Dep. 124:8-13.)


                                            52
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 61 of 71 PageID:
                                  37918



  combined). And the numbers provided for each fragrance ingredient, even without

  units, allows the reader to roughly estimate what portion of that 0.22% is made up

  of each ingredient because the numbers are relative – the maximum amount of the

  first ingredient is listed as 25.0, for example, while maximum amounts of other

  ingredients are 10.0, 5.0, 1.0 or 0.1. Minimum amounts are also provided. Thus,

  for a given volume of product, it would be possible to estimate the maximum

  possible exposure to each fragrance ingredient by assuming the maximum amount

  of that ingredient and the minimum amount of each of the other ingredients and

  then calculating the maximum relative portion of the ingredient at issue.152 That is

  what defendants’ toxicology expert Dr. Kelly Tuttle did, a simple calculation that

  led her to conclude that “none of the fragrant chemicals [are] present at a

  concentration where the normal use of the products at issue would result in an

  adverse health effect.”153 Accordingly, Dr. Crowley’s complaints are unfounded

  and would not rescue his opinion even if they were well placed.

  152
       To the extent Dr. Crowley or plaintiffs really had difficulty analyzing these
  documents, they could have sought clarification in discovery.
  153
         (Tuttle Rep. at 67.) Dr. Crowley’s failure to even attempt to approximate
  any woman’s exposure to fragrance chemicals is especially problematic in light of
  the mega-doses used in the animal studies upon which he relies. (Crowley Dep.
  272:15-273:5.) See Wade-Greaux, 874 F. Supp. at 1454 (“High dosage animal
  studies cannot be relied upon to determine whether a substance is teratogenic in
  humans in therapeutic doses.”); Perry, 564 F. Supp. 2d at 472 (excluding causation
  opinions where plaintiffs’ experts “fail[ed] to address the disparity in the dosages
  [plaintiff] received and the dosages in the animal studies on which they rely”).


                                           53
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 62 of 71 PageID:
                                  37919



        Third, Dr. Crowley also attempted to excuse his failure to conduct a dose-

  response assessment by suggesting for the first time at his deposition that “some of

  the[] fragrance chemicals are genotoxic.”154 According to Dr. Crowley, a dose-

  response assessment is unnecessary in such circumstances because genotoxins only

  “need one molecule for there to be an increased risk.”155 As an initial matter, even

  if it were established that a particular fragrance were genotoxic,156 that fact would

  not be sufficient to classify the material as carcinogenic.157 In any event, Dr.

  Crowley is simply wrong in asserting (without support) that dose is irrelevant to

  genotoxicity.158 For example, as explained by Dr. Tuttle, studies of the


  154
        (Crowley Dep. 124:14-16.)
  155
         (Id. 124:16-20; see also id. 125:20-23 (explaining that genotoxic materials
  “don’t have a threshold” because “[o]ne molecule is enough to cause an increased
  risk”).)
  156
         In his report, Dr. Crowley asserted that “[s]everal chemicals in the fragrance
  mixture used by J&J” had demonstrated “genotoxicity” in cell and animal studies
  but also acknowledged that the studies “were not definitive that the same effects
  would be observed in humans.” (Crowley Rep. at 21.) Moreover, Dr. Crowley’s
  report only identifies some ingredients as potentially genotoxic; thus, his
  genotoxicity excuse for ignoring dose does not apply to the vast majority of
  ingredients he addresses.
  157
         See, e.g., Nat’l Toxicology Program, U.S. Dep’t of Health & Human Servs.,
  No. 389, Toxicology and Carcinogenesis Studies of Sodium Azide (CAS No. 26628-
  22-8) in F344/N Rats (Gavage Studies) (1991) (attached as Ex. A100 to Tersigni
  Cert.) (noting that sodium azide is genotoxic in assays but does not cause cancer).
  158
        See, e.g., Toxicology Reference Manual at 636 (noting that whether a
  substance can cause harm is, in all circumstances, “a question of dose”) (citation
  omitted).


                                            54
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 63 of 71 PageID:
                                  37920



  genotoxicity of ethanol have reported effects at some levels of exposure but not

  others, suggesting that dose is relevant to whether ethanol has genotoxic effects.159

  Thus, the notion that Dr. Crowley should be excused from considering dose for any

  ingredient that someone has suggested might be genotoxic is unscientific and

  unreliable.

        For all of these reasons, Dr. Crowley’s opinions about any purported

  relationship between the fragrances used in JJCI’s talcum powder and ovarian

  cancer should be excluded.

                The Opinions Of Plaintiffs’ Experts Parroting Dr.
                Crowley Should Also Be Excluded.
        A number of plaintiffs’ experts simply adopt Dr. Crowley’s conclusion that

  the fragrances added to the Products “may contribute” to the “potential

  carcinogenicity” of those products.160


  159
         (Tuttle Rep. § 6.3, at 12 (citing Registry of Toxic Effects of Chemical
  Substances (RTECS) database and Toxicology Data Network (TOXNET))
  (collecting genotoxicity studies that evaluate dose response).)
  160
         (Zelikoff Rep. at 12; see also Clarke-Pearson Rep. at 6 (citing Crowley
  report for proposition that the “fragrance chemicals in talcum powder” contain
  “carcinogens”); Kane Rep. at 5 (“For purposes of my opinions, I have reviewed
  and relied upon Dr. Crowley’s report regarding the fragrance chemical constituents
  in Johnson & Johnson talcum powder products . . . . ”) (citation omitted); Plunkett
  Rep. ¶ 35 (citing Dr. Crowley’s report for the proposition that “over 70%” of the
  fragrances “have been linked with some level or irritant hazard”); Singh Rep. at 60
  (stating that the “fragrance ingredients . . . are known or suspected carcinogens”
  and citing Dr. Crowley’s report); Smith-Bindman Rep. at 16 (“I reviewed the
  expert report from Dr. Crowley that concludes that some of these chemicals may
                                                                                   (cont'd)


                                           55
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 64 of 71 PageID:
                                  37921



          These experts should be precluded from offering any opinions that simply

  parrot those of Dr. Crowley. As one court explained in excluding such opinions

  under Federal Rule of Evidence 703, “[a] scientist, however well credentialed he

  may be, is not permitted to be the mouthpiece of a scientist in a different

  specialty.” Dura Auto. Sys. of Ind., Inc. v. CTS Corp., 285 F.3d 609, 614 (7th Cir.

  2002). This is because allowing an expert to offer an opinion in an area where he

  or she lacked expertise “would not be responsible science.” Id.; see also TK-7

  Corp. v. Estate of Barbouti, 993 F.2d 722, 732 (10th Cir. 1993) (expert opinions

  improper under Rule 703 where expert has “professed no expertise” with respect to

  the issue at hand and had no “familiarity with the methods or reasoning” used by

  the expert whose opinions he was adopting). This principle applies with special

  force here because, as set forth in the preceding sections, Dr. Crowley’s opinions

  lack good grounds and are unreliable for a variety of reasons. For this reason, too,

  the Court should exclude all of plaintiffs’ experts’ opinions related to fragrances in

  the Products.




  ________________________
  (cont'd from previous page)
  contribute to the inflammatory response, toxicity, and potential carcinogenicity of
  Johnson & Johnson’s talcum powder products. I concur with his opinion.”); Smith
  Rep. at 19 (similar); Carson Rep. at 6 (similar); Moorman Rep. at 35 (similar);
  Levy Rep. at 16 (similar); Wolf Rep. at 10 (similar).)


                                            56
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 65 of 71 PageID:
                                  37922



  III.   PLAINTIFFS’ EXPERTS’ OPINIONS THAT THE PRODUCTS
         CONTAIN CARCINOGENIC FIBROUS TALC SHOULD BE
         EXCLUDED BECAUSE THEY ARE BASED ON AN
         ERRONEOUS DEFINITION.

         Finally, several of plaintiffs’ experts contend that the Products contain

  fibrous talc and that this renders the Products carcinogenic. All of these opinions

  suffer from the same central flaw: they confuse the “fibrous talc” that Longo and

  Rigler claim to have found (i.e., any talc particle with “a 5:1 aspect ratio or greater,

  at least 0.5 µm in length and [having] substantially parallel sides”) with the

  different “fibrous talc” addressed by IARC. When referring to fibrous talc, IARC

  means talc that contains asbestiform fibers or talc that grew in an asbestiform habit

  (respectively referred to as “talc with asbestiform fibers” and “asbestiform talc” in

  this brief). Importantly, that is not what Longo and Rigler (or the experts who

  parrot their findings) are referring to as fibrous talc.

         An expert opinion, even if reliable, should be excluded if “there is simply

  too great an analytical gap between the data and the opinion proffered.” Joiner,

  522 U.S. at 146; see also, e.g., In re TMI Litig., 193 F.3d at 683 (excluding several

  experts for lack of fit and noting that expert opinion must be excluded when it does

  not “reliably flow from the facts known by the expert and the methodology used”)

  (citation omitted). In keeping with this principle, an expert cannot depend on the

  carcinogenic effects of one substance to support a conclusion about a related

  substance without showing a basis for treating the two substances similarly. See


                                             57
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 66 of 71 PageID:
                                  37923



  Magistrini, 180 F. Supp. 2d at 603-04 (excluding expert who relied on analogous

  chemicals because “[i]t is not contested that certain chemicals are structurally and

  functionally similar to one another . . . where the former is a known carcinogen and

  the latter is known to pose no carcinogenic risk whatsoever”); see also, e.g., Soldo

  v. Sandoz Pharm. Corp., 244 F. Supp. 2d 434, 472 (W.D. Pa. 2003) (“[G]iven the

  documented diversity of this chemical group, any reliance on general rules or

  principles purportedly associated with [these chemicals] as a group would be

  particularly inappropriate.”).

           Here, a number of plaintiffs’ experts opine that the elongated talc that Longo

  and Rigler claim to have identified in the Products can cause cancer by relying on

  literature about an entirely different substance – i.e., talc with asbestiform fibers

  or asbestiform talc. For example:

        • Dr. McTiernan states that “[t]he conclusions reached in [IARC’s] 100c
          monograph about asbestos apply to fibrous talc.”161

        • Dr. Smith contends that “[a]ccording to IARC, all forms of asbestos
          (chrysotile, crocidolite, amosite, tremolite, actinolite, and anthophyllite[)]
          and talc containing asbestiform fibers (fibrous talc) are carcinogenic.”162

        • Dr. Wolf opines that “[t]he conclusions reached by [IARC] about asbestos
          and its carcinogenic risks apply to [chrysotile, crocidolite, amosite,




  161
           (McTiernan Rep. at 57 (citing IARC 2012 Monograph).)
  162
           (Smith Rep. at 18.)


                                              58
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 67 of 71 PageID:
                                  37924



           tremolite, actinolite, and anthophyllite] wherever they are found, and
           includes talc containing asbestiform fibres (fibrous talc).”163

        • Dr. Plunkett cites IARC for the proposition that “talc containing asbestiform
          fibers was classified in 1986 as a known human carcinogen.”164

        • Dr. Zelikoff states that “[i]n its fibrous form, talc has been classified as a
          Group I, known carcinogen.”165

        • Dr. Cook contends that “[f]ibrous talc fulfills the requirements for inclusion
          with asbestiform minerals which are known human carcinogens.”166

        • Dr. Singh states that “IARC has also concluded that talc including
          asbestiform fibers grown in an asbestiform habit – commonly termed
          ‘fibrous talc’ is ‘carcinogenic to humans.’”167

        • Dr. Smith-Bindman claims that “asbestiform talc particles . . . have a
          similarity in structure to asbestos fibers (and . . . IARC concludes [they] are
          carcinogenic)” and also states that IARC’s findings of carcinogenicity
          “applied to . . . asbestiform talc (fibrous talc).”168



  163
           (Wolf Rep. at 9 (citing IARC 2012 Monograph).)
  164
        (Plunkett Rep. at 21 (citing Int’l Agency for Research on Cancer, World
  Health Org., Monographs on the evaluations of carcinogenic risks to humans.
  Overall evaluations of carcinogenicity: An updating of IARC Monographs
  Volumes 1 to 42 (Suppl. 7) (1987) (“IARC 1987 Monograph”), IARC 2010
  Monograph, IARC 2012 Monograph).)
  165
       (Zelikoff Rep. at 4 (citing IARC 1987 Monograph, IARC 2010 Monograph,
  IARC 2012 Monograph).)
  166
           (Am. Cook Rep. at 2.)
  167
           (Singh Rep. at 16 (citing IARC 2010 Monograph).)
  168
        (Smith-Bindman Rep. at 5, 15 (emphasis omitted).) Other experts mention
  the supposed carcinogenic potential of fibrous talc in an even more perfunctory
  manner. These opinions should be excluded as well. (See, e.g., Carson Rep. at 5;
  Clarke-Pearson Rep. at 5; Kane Rep. at 9; Kessler Rep. at 19; Moorman Rep. at 35,
  39; Siemiatycki Rep. at 65-66.)


                                               59
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 68 of 71 PageID:
                                  37925



        But it is crystal clear that IARC – which does not even use the term “fibrous

  talc” – addresses something else. Specifically, rather than addressing the elongated

  talc particles of the sort Longo and Rigler claim to have identified, IARC classifies

  “talc containing asbestiform fibres” as carcinogenic. As IARC explains, “‘[t]alc

  containing asbestiform fibres’ is a term that has been used inconsistently in the

  literature.”169 Most properly, “it applies to talc containing asbestiform fibres of

  talc or talc intergrown on a nanoscale with other minerals, usually anthophyllite” (a

  form of amphibole with an asbestiform variant that is, in fact, asbestos); but it is

  also used by some to mean “talc products that contain asbestos” generally, and by

  others to mean any “talc products that contain elongated mineral fragments that are

  not asbestiform.”170

        The same monograph makes clear, however, that talc products that merely

  contain elongated mineral fragments, that are not “intergrown” with asbestos – i.e.,

  the talc that Drs. Longo and Rigler call fibrous talc – are not carcinogenic.171



  169
        (IARC 2012 Monograph at 230.)
  170
        (Id.)
  171
         (See id. (noting that grouping “elongated mineral fragments that are not
  asbestiform” with talc containing asbestiform fibers is “erroneous”); id. at 219
  (“[T]he conclusions reached in this Monograph about asbestos and its carcinogenic
  risk apply to these six types [i.e., chrysotile, crocidolite, amosite, tremolite,
  actinolite, or anthophyllite] wherever they are found, and that includes talc
  containing asbestiform fibres.”) (emphasis added).) Dr. Wolf and Dr. Singh appear
  to agree with this definition. (See Wolf Rep. at 9; Singh Rep. at 16; see also Wolf
                                                                                     (cont'd)


                                            60
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 69 of 71 PageID:
                                  37926



  IARC reached the same conclusion two years earlier in its monograph, confirming

  that talc without asbestiform fibers has not been shown to be carcinogenic,

  explaining that talc “may . . . be elongated without being asbestiform” and

  therefore without being dangerous.172 Thus, by conflating talc that contains or is

  intergrown with true asbestos or grows in an asbestiform habit with mere elongated

  talc particles, plaintiffs’ experts fail to heed IARC’s express warning that

  “differences in the use of the . . . term must be considered when evaluating the

  literature on talc.”173

          Several plaintiffs’ experts, in particular Drs. Krekeler and Cook, also attempt

  to bolster their opinions with citations to defendants’ internal documents, which

  they claim show that the Products, or raw talc, or mines from which talc was

  sourced, contained trace amounts of “fibers” or “fibrous talc.”174 But none of these

  experts provides any basis to assume that any of these fibers were asbestos, or even

  asbestiform. Indeed, Dr. Cook admits that many of them did not grow in a fibrous
  ________________________
  (cont'd from previous page)
  Dep. 168:8-9 (“Fibrous talc is asbestos”).) But their opinions nevertheless depend
  on conflating it with the long, thin non-asbestos particles purportedly identified by
  Drs. Longo and Rigler.
  172
          (IARC 2010 Monograph at 277 (emphasis added).)
  173
          (IARC 2012 Monograph at 230.)
  174
         Reliance on these documents to show the contents of talc is further
  unreliable for all of the reasons laid out in defendants’ memorandum in support of
  their motion to exclude plaintiffs’ asbestos-related opinions. (See Defs.’ Mem. in
  Supp. of Mot. to Exclude Pls.’ Experts’ Asbestos-Related Ops. at 94-103.)


                                            61
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 70 of 71 PageID:
                                  37927



  habit at all. Instead, their shape could be “attributed to . . . modification during the

  milling process.”175

           For all of these reasons, the Court should exclude plaintiffs’ experts’

  opinions regarding fibrous talc.

                                      CONCLUSION
           For the foregoing reasons, defendants respectfully request that the Court

  exclude the opinions proffered by plaintiffs’ experts regarding alleged heavy

  metals, fragrances or fibrous talc that are set forth on the following pages of

  plaintiffs’ experts’ reports:

        • Pages 5-8 of the Expert Report of Arch Carson;

        • Pages 6 and 9 of the Expert Report of Daniel Clarke-Pearson;

        • Pages 2, 4, 9-10, 20-26 and 40 of the Expert Report of Robert Cook;

        • The entirety of the Expert Report of Michael Crowley;

        • Pages 5, 29 and 36 of the Expert Report of Sarah Kane;

        • Pages 19 and 21 of the Expert Report of David Kessler;

        • Pages 23-30 and 45 of the Expert Report of Mark Krekeler;

        • Pages 15-17 of the Expert Report of Shawn Levy;

        • Page 15 of the Expert Report of William Longo and Mark Rigler;

        • Pages 8-9 and 56-57 of the Expert Report of Anne McTiernan;



  175
           (Am. Cook Rep. at 28.)


                                              62
Case 3:16-md-02738-FLW-LHG Document 9736-4 Filed 05/07/19 Page 71 of 71 PageID:
                                  37928



    • Pages 17-21, 23-24, 25-26, 46, 53, 55, 67-69 and 77-78 of the Expert Report
      of Patricia Moorman;

    • Pages 17-21, 23-26, 46, 53, 55, 67-69 and 77-78 of the Expert Report of
      Laura Plunkett;

    • Pages 65-66 of the Expert Report of Jack Siemiatycki;

    • Pages 15-16 and 60 of the Expert Report of Sonal Singh;

    • Pages 18-19 and 21-22 of the Expert Report of Ellen Blair Smith;

    • Pages 5, 14-16 and 40 of the Expert Report of Rebecca Smith-Bindman;

    • Pages 9-10 and 15-16 of the Expert Report of Judith Wolf; and

    • Pages 4, 8-12 and 27 of the Expert Report of Judith Zelikoff.

  Dated: May 7, 2019                    Respectfully submitted,

                                        /s/ Susan M. Sharko
                                        Susan M. Sharko
                                        DRINKER BIDDLE & REATH LLP
                                        600 Campus Drive
                                        Florham Park, New Jersey 07932
                                        Telephone: 973-549-7000
                                        Facsimile: 973-360-9831
                                        E-mail:      susan.sharko@dbr.com

                                        John H. Beisner
                                        Jessica D. Miller
                                        SKADDEN, ARPS, SLATE,
                                        MEAGHER & FLOM LLP
                                        1440 New York Avenue, N.W.
                                        Washington, D.C. 20005
                                        202-371-7000

                                        Attorneys for Defendants Johnson &
                                        Johnson and Johnson & Johnson
                                        Consumer Inc.



                                        63
